PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DECOMA LOVE-LANE,                       
              Plaintiff-Appellant,
                 v.
DONALD MARTIN, Individually, and
in his official capacity as                      No. 02-1465
Superintendent of the Winston-
Salem/Forsyth County Schools;
WINSTON-SALEM/FORSYTH COUNTY
BOARD OF EDUCATION,
                Defendants-Appellees.
                                        
            Appeal from the United States District Court
           for the District of North Carolina, at Durham.
                 William L. Osteen, District Judge.
                             (CA-99-735)

                      Argued: January 24, 2003

                      Decided: January 22, 2004

Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.



Vacated in part, affirmed in part, and remanded by published opinion.
Judge Michael wrote the opinion, in which Judge Gregory joined.
Judge Wilkinson wrote a separate dissenting opinion.


                             COUNSEL

ARGUED: Robert Mauldin Elliot, Fredrick Wellington Evans,
ELLIOT, PISHKO & MORGAN, PA, Winston-Salem, North Caro-
2                       LOVE-LANE v. MARTIN
lina, for Appellant. Max Daniel McGinn, BROOKS, PIERCE,
MCLENDON, HUMPHREY & LEONARD, L.L.P., Greensboro,
North Carolina, for Appellees. ON BRIEF: Natalie Kay Sanders,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD,
L.L.P., Greensboro, North Carolina, for Appellees.


                             OPINION

MICHAEL, Circuit Judge:

   Decoma Love-Lane, an African American, sued the Winston-
Salem/Forsyth County, North Carolina, Board of Education (the
Board) and its superintendent, Dr. Donald Martin, in the Middle Dis-
trict of North Carolina, alleging that she was demoted from the posi-
tion of assistant principal to teacher because she spoke out against
race discrimination (her free speech claims) and because of her race
(her discrimination claims). The district court granted summary judg-
ment to the Board and Martin on all of Love-Lane’s claims, and she
appeals. We conclude that Love-Lane has raised a genuine issue of
material fact as to whether she was demoted in retaliation for her
speech, which would be a violation of the First Amendment. We also
conclude that Martin is not entitled, in his individual capacity, to
qualified immunity on Love-Lane’s First Amendment claim, and we
therefore vacate the grant of summary judgment to Martin individu-
ally on that claim. We affirm the grant of summary judgment (1) to
the Board, and to Martin in his official capacity, on Love-Lane’s First
Amendment claim, (2) to both defendants on her federal race discrim-
ination claims, and (3) to both defendants on her free speech and race
discrimination claims asserted under the North Carolina Constitution.

                                  I.

   Love-Lane is employed by the Winston-Salem/Forsyth County
Board of Education. She worked for the Board as a high school
teacher from 1974 until 1988, and from 1988 until 1998 she was an
assistant principal at four middle and elementary schools. In her first
three jobs as assistant principal, which spanned seven years (1988-
95), Love-Lane consistently received evaluations of excellent or supe-
                         LOVE-LANE v. MARTIN                           3
rior in almost all aspects of her performance; she was told that her
strongest skills were in the areas of communication and problem solv-
ing. J.A. 2000. Each of the principals for whom she worked in these
years recommended her for promotion. J.A. 1199-2000.

   During the summer of 1995, Superintendent Martin notified Love-
Lane that she would be assigned the job of assistant principal at
Lewisville Elementary School, where Martin said "an African-
American presence" was needed. J.A. 1444. Love-Lane expressed
concern to Martin about the assignment because she had heard that
Lewisville’s principal, Brenda Blanchfield, who is white, had diffi-
culty in dealing with African American assistants. Love-Lane also
understood that there were racial tensions at Lewisville because
Blanchfield had been ineffective or insensitive in addressing the prob-
lems and concerns of African American teachers, students, and par-
ents. J.A. 362, 366-67, 594, 1164, 1201, 1215. Love-Lane’s
understanding was accurate. According to one African American
teacher, "serious racial tension" developed between the school admin-
istration and staff at Lewisville after Blanchfield "took over as princi-
pal." J.A. 362. For instance, on one occasion the Lewisville faculty
was discussing time options for a satellite PTA meeting in East Win-
ston, a predominantly African American community served by the
school. When a late afternoon meeting was proposed, several teachers
pointed out that working parents would not be able to attend. Blanch-
field responded that "it did not matter what time the meeting was held
since nobody in East Winston works anyway." J.A. 1165, 363. After
certain teachers objected to this comment, Blanchfield apologized. Id.
On another occasion, Blanchfield allegedly used the term "CP time,
or colored people’s time." J.A. 1402. Martin acknowledged that "there
were some problematic situations [at Lewisville] in terms of racial
perceptions," J.A. 76, and that "minority parents perceive Lewisville
and Brenda Blanchfield negatively," J.A. 77. Daisy Chambers, an
assistant superintendent who knew both Blanchfield and Love-Lane,
recommended that Love-Lane not be assigned to Lewisville. Because
Blanchfield and Love-Lane had different approaches to administra-
tion, Chambers believed that they would have difficulty "work[ing]
together as a team." J.A. 607. Despite the concerns expressed by
Chambers and Love-Lane, Martin held to his decision, and Love-
Lane was transferred to Lewisville. Love-Lane accepted the new
assignment, telling Martin that she would do her best to work with
4                       LOVE-LANE v. MARTIN
Blanchfield. Love-Lane, however, asked Martin to "monitor the situa-
tion," and he promised that he would. J.A. 1201.

   Love-Lane started her job as assistant principal at Lewisville Ele-
mentary School in November 1995. The school is located in the sub-
urbs and to a large extent serves middle to upper class white children
from the surrounding area. However, a number of African American
children from poor or working class families in East Winston are
bused to Lewisville. During Love-Lane’s three years at the school,
about sixty-five percent of the students were white and about thirty-
five percent were African American. Love-Lane describes the Lewis-
ville staff as "overwhelmingly white." Out of a staff of approximately
100, the number of African American teachers ranged from two to six
during Love-Lane’s time at the school. J.A. 1201.

   Soon after Love-Lane began working at Lewisville, she discovered
disciplinary practices at the school that placed many African Ameri-
can students at a disadvantage. Her main concern was the "time-out
room," where teachers could send students who were misbehaving.
Love-Lane had several objections to the time-out room. First, a dis-
proportionate number of African American students, particularly Afri-
can American boys, were sent to the time-out room. Some teachers
called on white girls to escort African American boys to the room, a
practice that was no doubt humiliating to the boys. J.A. 1207. Second,
the time-out room served to relieve individual teachers of responsibil-
ity for handling discipline problems in the classroom. A student could
be referred to the room for any infraction without the knowledge or
approval of the principal or assistant principal. In other words, there
were no safeguards to prevent a teacher from making excessive use
of the time-out room. Love-Lane noticed that students were often sent
to the room "for the most minor of infractions." J.A. 1205. At times
there were so many children crowded into the room that there was
"standing room only." J.A. 1220. Third, the students who were sent
to the time-out room were not given adequate instruction. The staff
person who ran the time-out room was not a certified teacher, and she
had no training in how to deal with problem students. The problem
of inadequate instruction was magnified because "many of the same
students [were] referred to the time-out room repeatedly, for long
periods of time by many of the same teachers." J.A. 1207. According
to Love-Lane, the time-out room "denied quality instruction to many
                          LOVE-LANE v. MARTIN                             5
of the children who needed it most — the African-American children
who were being bused from East Winston." J.A. 1207. Love-Lane
was especially concerned about fifth grade students because several
of their teachers were strong advocates of the time-out room and used
it continually. J.A. 1204, 1405. Some fifth graders were sent routinely
to the time-out room at 8:45 a.m., just as classes began for the day.
J.A. 1220. Love-Lane feared that the room was used, especially by
some fifth grade teachers, simply to "warehouse" African American
boys. J.A. 1203, 1204-07, 1212-14.

   Love-Lane’s assessment that the time-out room was being used in
a racially discriminatory way is indicative of larger concerns that she
and others had about race relations at Lewisville. Love-Lane observed
that disciplinary measures in the classrooms "seemed directed toward
the black students for the most part," both in terms of frequency and
severity of punishment. J.A. 1214. Another Lewisville staff member
recounted how one teacher "would have black males sit at desks fac-
ing the corner of [the] room with their faces to the wall." J.A. 1227.
What Love-Lane saw as discriminatory discipline extended beyond
the classroom. Once, Love-Lane saw a teaching assistant "with her
foot in a little black boy’s back as he lay on the hall floor crying."
J.A. 1207. On another occasion, Love-Lane had a substantial dis-
agreement with several fifth grade teachers who were excluding a
number of African American and poorer white students from the class
trip to Washington, D.C., and Williamsburg, Virginia. There were no
established criteria for excluding a student, and the teachers were
using minor infractions to justify exclusion. Love-Lane brought the
problem to the attention of Blanchfield, who refused to intervene. As
a result, "approximately full classes of students were left at the
school, most of whom were African-American and poor students."
J.A. 1214.

   Love-Lane also believed that a number of staff members at Lewis-
ville were insensitive to African American culture. J.A. 1202. One
day, for example, an African American girl went home in tears after
her fifth-grade teacher barred her from class "because, in [the teach-
er’s] terms, the student’s ‘jelly curl or what ya’ll call it, stinks.’" J.A.
1213. See also J.A. 1226. The director of the Board’s African-
American Infusion Project observed that many teachers at Lewisville
were not receptive to diversity training workshops, and the director
6                        LOVE-LANE v. MARTIN
was especially "concerned that Mrs. Blanchfield did not seem to
address the problem of the teachers’ insensitivity or lack of interest"
in this area. J.A. 360. Parents of African American children
expressed similar concerns about "the racial problems at Lewisville,"
J.A. 389, and about "teachers who seemed to have no awareness or
sensitivity to racial issues." J.A. 393.

   Despite her concerns about the time-out room and other disciplin-
ary practices that appeared to be discriminatory, Love-Lane "was
careful not to make any quick judgments" during her first year at
Lewisville (1995-96). J.A. 1203. Instead of "question[ing] how things
were done," she concentrated on "getting acquainted with the staff,
teachers and students," J.A. 1203, and in trying to establish good rela-
tionships with her colleagues, J.A. 127. By the end of her first year,
she felt accepted by her Lewisville colleagues, and she received a
superior evaluation from Blanchfield, the principal.

   As her second year (1996-97) at Lewisville got under way, Love-
Lane felt that she had to discuss with Blanchfield her concerns about
the discriminatory disciplinary practices at Lewisville. Love-Lane
understood her professional charge from Martin to be "raising the
awareness or consciousness of [Lewisville] teachers" about minority
issues, and she understood that she and Blanchfield were to work
together on this goal. J.A. 127. But every time that Love-Lane tried
to discuss her concerns about disciplinary practices, including use of
the time-out room, with Blanchfield, she was either rebuffed or
ignored. J.A. 1206, 1208. After Blanchfield refused to address the
subject of discriminatory discipline, Love-Lane began voicing her
concerns at faculty meetings and at School Improvement Team (SIT)
meetings. J.A. 363-64, 388. The SIT was an advisory group of admin-
istrators, teachers, and parents, whose goal was to "make suggestions
designed to improve education at Lewisville for all students." J.A.
387. Love-Lane and Blanchfield both attended SIT meetings. Id. One
parent-member of the SIT said that in these meetings Love-Lane often
raised issues about disciplinary practices that placed African Ameri-
can and poorer students at a disadvantage. According to this parent,
"it would be evident from Ms. Blanchfield’s body language that she
resented Ms. Love-Lane bringing up these issues . . . [though] Ms.
Love-Lane always acted respectfully toward Ms. Blanchfield." J.A.
388. Some of the teachers, especially from the fifth grade, also
                        LOVE-LANE v. MARTIN                          7
resented the fact that Love-Lane was raising questions about disci-
plinary practices at Lewisville. J.A. 364, 415. After Love-Lane spoke
out at one faculty meeting, a few teachers told Blanchfield that they
were offended by Love-Lane’s disrespectful tone and by her charac-
terization of the teachers’ use of the time-out room as "unprofes-
sional." J.A. 955. Love-Lane denies that she was disrespectful, and a
number of teachers and parents who heard Love-Lane talk about the
disciplinary practices described her tone and manner as professional
and respectful. J.A. 354, 387-88, 394. Nevertheless, as one teacher’s
assistant put it, "[i]t was common knowledge throughout the school
that some of the fifth grade teachers had banded together against Ms.
Love-Lane." J.A. 398.

   During her second year at Lewisville, Love-Lane also expressed
her concerns about race discrimination in discipline directly to Super-
intendent Martin. J.A. 1208, 1210-11. She told him that "African-
American parents were not happy with how their children were being
treated at Lewisville." J.A. 1407. According to Love-Lane, "Martin
indicated little concern for the racial issues I was raising; he seemed
more concerned that I not make waves—that I avoid any actions
which might cause conflict." J.A. 1210. Martin said that he dis-
counted Love-Lane’s concerns that minority children at Lewisville
were being "denied equal access to education" because he did not
agree with her assessment of the situation. J.A. 1365.

   At the end of Love-Lane’s second year at Lewisville, she received
her annual evaluation from Blanchfield. Although she received excel-
lent ratings on most of her work, she received for the first time lower
ratings on her communication skills. Blanchfield told Love-Lane that
85 percent of the teachers found her intimidating and that they
objected to her direct style of communication. J.A. 1210. Blanchfield
refused, however, to provide Love-Lane with any details about these
complaints. Id. Blanchfield did tell Love-Lane that she had concerns
about Love-Lane’s inability to accept feedback and her "blatant
actions of disrespect toward" Blanchfield. J.A. 868-69. Blanchfield
recommended that Love-Lane receive only a two-year contract as an
assistant principal. J.A. 869. (Administrators were given contracts of
up to four years.) Blanchfield informed Love-Lane that she had
"many strengths which if coupled with improvements in working rela-
tionships and respect for those [Love-Lane is] assigned to work with
8                        LOVE-LANE v. MARTIN
would make [her] very effective and efficient in a leadership role." Id.
Blanchfield then advised Martin that she no longer wanted to work
with Love-Lane. Love-Lane, for her part, requested a transfer. J.A.
969, 1211. At the end of this second year Love-Lane again confronted
Martin about "the treatment of African-American children [at Lewis-
ville], particularly with reference to the time-out room." J.A. 1211.
According to Love-Lane, "Martin listened but made no commitment
to take any action." Id. Love-Lane received no response to her trans-
fer request. Id.

    On June 11, 1997, as her second year at Lewisville was ending,
Love-Lane was involved in an altercation with a teacher. Each
woman alleged that the other called her names and used profanity.
Blanchfield issued a letter of reprimand to both women, prompting
Love-Lane to file a grievance. J.A. 1069. Love-Lane filed her
employee grievance form on August 15, 1997, claiming that she was
being discriminated against because of her race. J.A. 1017. She
alleged that the letter of reprimand was based on Blanchfield’s biased
investigation. Id. Love-Lane’s grievance prompted Superintendent
Martin to assign a paralegal in his office to conduct an investigation
into the altercation. J.A. 1029. The investigator reviewed the materi-
als that had been compiled by Blanchfield in her investigation of the
altercation, and he interviewed witnesses identified by both Blanch-
field and Love-Lane. The investigator concluded that both Love-Lane
and the teacher had used profanity and that Blanchfield’s reprimands
were justified. J.A. 1029-31. Martin received a written and oral report
from the investigator in early September 1997. Id. Based on the
report, Martin sent Love-Lane a letter on September 23, 1997, warn-
ing her that "[a]nother such outburst" would result in a recommenda-
tion for her dismissal. J.A. 975. Martin did not personally investigate
Love-Lane’s discrimination claim because, according to him, "race
had nothing to do with [the problems between Love-Lane and Blanch-
field]. It was clearly personality conflict. Race had nothing to do with
it." J.A. 1401.

   In October 1997, at the beginning of Love-Lane’s third year at
Lewisville, Martin met with her and Blanchfield. In a letter that Mar-
tin handed to both women, he strongly encouraged them to work
together in a spirit of cooperation; otherwise, he said, changes would
have to be made at Lewisville. J.A. 969. Martin made several points
                          LOVE-LANE v. MARTIN                            9
in his letter. He noted that "neither [Blanchfield nor Love-Lane] has
much respect or trust in the other" and that he had never "experienced
a conflict between two school administrators as acrimonious and divi-
sive." J.A. 976. Martin said, however, that "there is no . . . basis to
believe that the conflict between these two administrators is based
upon the race of the individuals." J.A. 978. Martin did believe that the
bad working relationship between the two women "adversely affected
the effectiveness of the administration of the school," J.A. 977, but he
was careful to note that the welfare and safety of the students were
not at risk, J.A. 978. Martin’s letter had specific warnings for Love-
Lane. She was told that if she disagreed with any of Blanchfield’s
policies, she should state her disagreements to Blanchfield in private,
not in public to the faculty, students, or parents. J.A. 979. Finally,
Love-Lane was warned that she would have no future as a school
administrator unless she was "able and willing to respect the authority
of the principal and to rebuild that degree of trust that is necessary for
her to function effectively as a school administrator." J.A. 980. Love-
Lane responded to Martin’s letter by telling him once again that "it
was the students [she] was concerned about," especially the African
American students who "were being treated improperly in the time-
out room and otherwise." J.A. 1212. Martin, who admits that Love-
Lane raised these concerns a number of times between the spring and
fall of 1997, J.A. 968, 1306, told Love-Lane that it was not her "job
to worry about the children . . . but that it was [her] job to please [her]
principal," J.A. 1212. Martin ignored Love-Lane’s expressions of
concern about the discriminatory disciplinary practices and told her
point blank that he did not want to "hear from [her] or Lewisville that
year." Id. See also J.A. 1306.

   Notwithstanding Martin’s warnings, Love-Lane continued to voice
her concerns about race discrimination at Lewisville during her third
year (1997-98) there. As a result, her relationship with Blanchfield
deteriorated even further. In January 1998 the fifth grade teachers
complained about Love-Lane to Blanchfield and requested that
another administrator be assigned to the fifth grade team for the rest
of the year. J.A. 959-61. Specifically, the teachers told Blanchfield
that they were having difficulty in communicating with Love-Lane
and that she was not treating them as professionals. Id. In the spring
of 1998 the fifth grade teachers again complained, this time to Martin,
about their difficulties in working with Love-Lane. J.A. 1155-56.
10                        LOVE-LANE v. MARTIN
According to Martin, these teachers regarded Love-Lane as overbear-
ing, intimidating, and unsupportive of their disciplinary practices. J.A.
1328, 1372. On May 7, 1998, Blanchfield completed a draft evalua-
tion of Love-Lane’s performance for her third year at Lewisville.
Blanchfield rated Love-Lane "below standard" and "unsatisfactory" in
three areas that related primarily to communication skills and efforts.
Love-Lane received ratings of "at standard" or above in eight of
eleven evaluation categories, including two ratings of "well above
standard." J.A. 292-96. Martin and Amanda Bell (an assistant superin-
tendent) reviewed the evaluation before it was given to Love-Lane.
J.A. 290. On May 11, 1998, Blanchfield sent Love-Lane a memo,
with copies to Martin and Bell, stating that she (Blanchfield) consid-
ered Love-Lane’s "continued vocal opposition to our implementation
of the Time-Out Room as blatant disrespect for me." J.A. 1268. On
June 2 Martin sent Love-Lane a memo informing her that she would
"be assigned to a different school, working in a non-administrative
position for the 1998-99 school year." J.A. 481. Love-Lane was ulti-
mately assigned to teach high school classes at North Forsyth High
School. J.A. 1216. Love-Lane’s pay level was maintained until the
end of her administrative contract. Martin’s memo informed Love-
Lane of Blanchfield’s claim "that [Love-Lane] put forth minimal
efforts to carry out the role, responsibilities, and functions of an assis-
tant principal," which resulted in her lower evaluation for the 1997-98
school year. J.A. 481. Martin claimed that Love-Lane had failed to
respond positively to his October 1997 recommendations and that she
lacked the "ability or desire to rebuild respect and trust" with Blanch-
field and other staff members at Lewisville. Id. Martin concluded that
Love-Lane’s "unwillingness to re-establish working relationships
with the principal and staff" had convinced him that Love-Lane did
"not have a future as an administrator" in the school system. Id. Mar-
tin says that he "was not aware of, and did not consider" that Love-
Lane "had engaged in any First Amendment activities." J.A. 973.
Blanchfield, too, was transferred out of Lewisville and was placed at
the school system’s central office for the 1998-99 year. J.A. 290.

   Love-Lane filed a grievance with the Board challenging Martin’s
decision to reassign her. A panel of three Board members held a hear-
ing in Love-Lane’s case on August 4, 1998, and the following two
issues were considered:
                        LOVE-LANE v. MARTIN                         11
       1. Whether or not the recommendation of the Superin-
    tendent [Martin] to non-renew the two-year administrative
    contract of Ms. Decoma Love-Lane is arbitrary, capricious,
    or for personal or political reasons.

       2. Whether or not the Superintendent [Martin] has the
    authority to assign Ms. Love-Lane to a teaching position for
    the remaining year of her administrator’s contract.

J.A. 991. The three-member Board panel received documents from
both sides, including a "grievance book" that Love-Lane had com-
piled. J.A. 273, 304. The panel also heard statements from Love-
Lane’s lawyers, Love-Lane, Martin, and Blanchfield. Id. The minutes
of the hearing reflect that one of Love-Lane’s lawyers argued to the
panel that "the disagreements evidenced in the record between Ms.
Blanchfield and Ms. Decoma Love-Lane were personal in nature and,
therefore, the Board should not uphold" Martin’s decision. J.A. 992.
Love-Lane told the panel that "her career was being sabotaged by Ms.
Blanchfield" and that Blanchfield’s recommendations regarding
Love-Lane’s future were "personal in nature." J.A. 993. Love-Lane
denied that her performance had been unsatisfactory or below stan-
dard. Id. Martin said that the reasons stated in his June 2, 1998, memo
to Love-Lane justified his decision to remove her from the assistant
principal’s job at Lewisville and reassign her to a teaching position.
The Board panel voted 2-1 to uphold Martin’s reassignment decision.
The one member who dissented did so because it appeared that "Dr.
Martin had already made up his mind about what he wanted to hap-
pen." J.A. 264. This member "became concerned because [she] didn’t
feel that [Martin] had given Ms. Love-Lane a fair shake." Id. Because
the panel’s decision was not unanimous, Love-Lane was able to
appeal the issue to the full Board, which upheld the decision after
reviewing the record before the panel and hearing argument from the
lawyers for both sides. J.A. 273-74, 314-15. Love-Lane continues to
work in her high school teaching position, but she claims to have lost
any opportunity to pursue her preferred career path in school adminis-
tration. J.A. 1216.

   On August 28, 1998, Love-Lane filed a charge of race discrimina-
tion and retaliation against the Board and Martin with the Equal
Employment Opportunity Commission (EEOC). She received a right
12                       LOVE-LANE v. MARTIN
to sue letter from the EEOC on June 30, 1999. On August 26, 1999,
Love-Lane filed a complaint in federal court against the Board and
Martin, alleging race discrimination, retaliation, and the denial of her
rights to free speech and due process of law in violation of Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., 42 U.S.C. § 1981, 42 U.S.C. § 1983, and the North Carolina
Constitution. After extensive discovery the defendants filed a motion
for summary judgment, which the district court granted. The district
court concluded that Love-Lane could not establish a violation of her
rights to free speech and due process of law and that she failed to
make out a prima facie case of race discrimination. J.A. 644-84.
Love-Lane appeals the judgment, but she does not pursue the due pro-
cess claim.

                                   II.

   Love-Lane contends that the district court erred in granting sum-
mary judgment to the Board and Martin on her free speech and race
discrimination claims. We review the summary judgment decision de
novo. Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th
Cir. 2002). Summary judgment is appropriate only when "there is no
genuine issue as to any material fact and . . . the moving party is enti-
tled to a judgment as a matter of law." Fed. R. Civ. P. 56(c). In
reviewing the summary judgment, we view the facts in the light most
favorable to Love-Lane, the non-moving party, drawing all justifiable
inferences in her favor. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248-49 (1986). The dissent does the opposite: it ignores the best
of Love-Lane’s evidence and states the facts in the light most favor-
able to the Board and Martin. This mistaken approach, of course,
allows the dissent to say that this case involves nothing more than a
superintendent’s "decision to separate . . . two administrators
embroiled in a personality conflict." Post at 33-34. This case involves
much more than a personality conflict when the facts are viewed, as
they must be, in Love-Lane’s favor: it involves a superintendent who
demoted an assistant principal because she spoke out against race dis-
crimination in discipline at a public school.
                         LOVE-LANE v. MARTIN                          13
                                  III.

                                   A.

   We turn first to the district court’s rejection of Love-Lane’s claim,
asserted under 42 U.S.C. § 1983, that the Board and Martin violated
her right to free speech guaranteed by the First Amendment to the
Constitution of the United States. The government may not retaliate
against a public employee who exercises her First Amendment right
to speak out on a matter of public concern. See Pickering v. Bd. of
Educ., 391 U.S. 563, 573 (1968). This means, for example, that "[a]
state may not dismiss a public school teacher because of the teacher’s
exercise of speech protected by the First Amendment." Stroman v.
Colleton County Sch. Dist., 981 F.2d 152, 155-56 (4th Cir. 1992). The
First Amendment does not protect all speech by public employees.
"Personal grievances, complaints about conditions of employment, or
expressions about other matters of personal interest" fall outside the
First Amendment because they are not matters of public concern. Id.
at 156. Even speech on a matter of public concern does not automati-
cally qualify for First Amendment protection: the speaker’s interest
in free expression is "tempered by the government’s interest in gov-
ernmental effectiveness, efficiency, order, and the avoidance of dis-
ruption." McVey v. Stacy, 157 F.3d 271, 277 (4th Cir. 1998).

   Retaliatory employment action violates a public employee’s right
to free speech under the following conditions. First, the speech must
relate to a matter of public concern. Id. Second, the "employee’s
interest in First Amendment expression must outweigh the employer’s
interest in efficient operation of the workplace." Goldstein v. Chestnut
Ridge Volunteer Fire Co., 218 F.3d 337, 352 (4th Cir. 2000) (internal
quotation marks omitted) (citing Pickering, 391 U.S. at 568). (This
part of the inquiry is known as the Pickering balancing test.) Third,
there must be a causal relationship between the protected speech and
the retaliatory employment action; specifically, "the protected speech
[must be] a ‘substantial factor’ in the decision to take the allegedly
retaliatory action." Id. (internal quotation marks and citation omitted).
The first two elements involve questions of law. The third element,
causation, can be decided on "summary judgment only in those
instances when there are no causal facts in dispute." Id.
14                      LOVE-LANE v. MARTIN
                                  1.

   The first question is whether Love-Lane’s speech was about a mat-
ter of public concern. "Speech involves a matter of public concern
when it involves an issue of social, political, or other interest to a
community." Urofsky v. Gilmore, 216 F.3d 401, 406-07 (4th Cir.
2000). The Supreme Court has made it clear that statements about a
"[s]chool [d]istrict’s allegedly racially discriminatory policies
involve[ ] a matter of public concern." Connick v. Myers, 461 U.S.
138, 146 (1983) (citing Givhan v. W. Line Consol. Sch. Dist., 439
U.S. 410 (1979)). We, too, have repeatedly recognized that a public
employee’s speech about racially discriminatory practices, particu-
larly in public schools, involves a matter of public concern. See See-
muller v. Fairfax County Sch. Bd., 878 F.2d 1578, 1582 (4th Cir.
1989); Arvinger v. Mayor & City Council of Baltimore, 862 F.2d 75,
78 (4th Cir. 1988); cf. Piver v. Pender County Bd. of Educ., 835 F.2d
1076, 1079 (4th Cir. 1987); English v. Powell, 592 F.2d 727, 732 n.5
(4th Cir. 1979). In analyzing whether speech involves a matter of
public concern, we consider "the content, form, and context of [the]
given statement[s], as revealed by the whole record." Connick, 461
U.S. at 147-48. In this case, content and context are key. The content
or subject matter of Love-Lane’s speech dealt with disciplinary prac-
tices at Lewisville that discriminated against African American chil-
dren. According to Love-Lane, African American children were
disciplined more severely than other students. For example, they were
sent more often to the time-out room, where they received no mean-
ingful instruction. This speech did not relate to a private issue
between Love-Lane and her employer. Rather, the summary judgment
record demonstrates that it dealt with an issue of major concern to
many in the Lewisville school community, including teachers, par-
ents, and students.

   The context of Love-Lane’s speech is also important. Race dis-
crimination in discipline was a topic Love-Lane spoke up about at
SIT meetings, at Lewisville faculty meetings, and at private meetings
with Blanchfield or Martin. The meetings of the SIT (the advisory
group of teachers, administrators, and parents) often focused on how
to improve the education of Lewisville’s "at-risk kids," many of
whom were African American. J.A. 387-88. Thus, at SIT meetings
when Love-Lane talked about race discrimination in discipline, she
                         LOVE-LANE v. MARTIN                         15
was raising exactly the sort of issue that was meant to be discussed
at such meetings — meetings that were attended by parent representa-
tives from the community. Cf. Piver, 835 F.2d at 1081 (noting that the
public importance of a teacher’s speech on the subject of a principal’s
tenure was demonstrated when "part of the speech took place at a
public meeting called for the very purpose of soliciting opinions" on
the tenure question). The fact that Love-Lane at times voiced her
complaints about discriminatory discipline in faculty meetings and in
private meetings with Blanchfield or Martin does not forestall a con-
clusion that her speech involved a matter of public concern. In the
end, Love-Lane’s "right to protest racial discrimination—a matter
inherently of public concern—is not forfeited [because she sometimes
chose] a private forum." Connick, 461 U.S. at 148 n.8 (emphasis
added). See also Cromer v. Brown, 88 F.3d 1315, 1326 (4th Cir.
1996). In sum, the content and context of Love-Lane’s speech estab-
lish that she was speaking about a matter of public concern.

   The dissent claims that "Love-Lane’s speech on . . . discriminatory
practices was but a small part of her tenure at Lewisville." Post at 41.
It thus suggests that Love-Lane did not speak out often enough about
discriminatory discipline to qualify as a citizen speaking on a matter
of public concern. See post at 40. This simply ignores Love-Lane’s
evidence in the summary judgment record. Time and again, that evi-
dence shows, Love-Lane voiced her opposition to the time-out room
and other disciplinary practices that discriminated against African
American students. J.A. 385, 387-88, 415, 1168. She pointed out that
African American students were disciplined in ways that often
excluded them from regular class participation and from participation
in activities such as class trips. J.A. 1203-07. Love-Lane has proffered
evidence that she was persistent in speaking up about these problems,
particularly the time-out room, in discussions with Blanchfield and
Superintendent Martin and in meetings of the faculty and the SIT.
One parent-member of the SIT summed up the focus and persistence
of Love-Lane’s speech in this way:

    Ms. Love-Lane informed us [in the SIT meetings] that there
    was an overwhelming number of African-American students
    that were in the time-out room, that were sent to the office,
    and that were suspended. Ms. Love-Lane attempted to
    address the reasons for this situation time and again. Ms.
16                       LOVE-LANE v. MARTIN
     Love-Lane spoke out about the fact that some of the teach-
     ers were arbitrary in their discipline, and did not know how
     to control African-American children. She expressed con-
     cerns about some teachers’ lack of understanding of cultural
     differences. She wanted us to try to work towards resolving
     the problem.

J.A. 394 (emphasis added). The record, when read in the light most
favorable to Love-Lane, leaves no doubt that she spoke out regularly
about discriminatory discipline, a matter of public concern.

                                   2.

   Next, we consider whether Love-Lane’s free speech interest out-
weighs the interest of the Board and the Superintendent in the effi-
cient operation of the school system. See Pickering, 391 U.S. at 568.
The interest of the community is also weighed in this evaluation. Cro-
mer, 88 F.3d at 1326. The government employer must make a
stronger showing of the potential for inefficiency or disruption when
the employee’s speech involves a "more substantial[ ]" matter of pub-
lic concern. Connick, 461 U.S. at 152. See also Hall v. Marion Sch.
Dist. No. 2, 31 F.3d 183, 195 (4th Cir. 1994) ("When an employee’s
speech substantially involves matters of public concern . . . the state
must make a stronger showing of disruption in order to prevail."). An
assistant principal’s detailed claim of race discrimination against Afri-
can American students in a public school involves a serious and sub-
stantial issue of public concern. The summary judgment record
demonstrates that this issue was of special importance to parents of
African American children at Lewisville and to many in the larger
community. J.A. 75-76, 387-88.

   Because of the especially strong interest of the speaker (Love-
Lane) and the community in the subject of Love-Lane’s speech, the
Board and Martin bear a heavier burden in attempting to show that
their efficiency concerns outweigh Love-Lane’s free speech interests.
Factors that we take into account in balancing these interests include
whether the employee’s speech (1) impairs the ability of supervisors
to mete out discipline, (2) impairs harmony among co-workers, (3)
damages close working relationships, (4) impedes the performance of
the public employee’s duties, (5) interferes with the operation of the
                         LOVE-LANE v. MARTIN                          17
agency, (6) conflicts with the responsibilities of the employee within
the agency, and (7) is communicated to the public or to co-workers
in private. McVey, 157 F.3d at 278 (citing Rankin v. McPherson, 483
U.S. 378, 388-91 (1987)). In this case the Board and Martin argue that
Love-Lane’s speech adversely affected school administration and
resulted in poor working relationships between Love-Lane and other
teachers and between Love-Lane and Blanchfield.

   In considering the employer’s efficiency concerns, we take into
account the disruptions or inefficiencies caused by the content of the
speech for which First Amendment protection is sought. Givhan, 439
U.S. at 415 n.4. Of course, the speech "will not be considered in a
vacuum; the manner, time, and place of the employee’s expression are
relevant, as is the context in which the dispute arose." Rankin, 483
U.S. at 388. The defendants’ proffered evidence reveals that certain
teachers (mostly from the fifth grade) and administrators regarded
Love-Lane as abrasive and confrontational. J.A. 1002-03, 1155-56,
1210. A few fifth-grade teachers complained on one occasion that
Love-Lane called their use of the time-out room "unprofessional."
And Blanchfield said that she took Love-Lane’s vocal opposition to
the time-out room as a sign of "blatant disrespect." It appears that the
teachers and administrators who took offense at Love-Lane’s manner
or tone also took offense at the content of her speech opposing race
discrimination in discipline. (The dissent contends that this last state-
ment "finds no support in the record," post at 41, but it does. For
example, one fifth-grade teacher who opposed the time-out room
"heard [other fifth-grade] teachers on more than one occasion express
resentment toward Ms. Love-Lane for questioning discipline prac-
tices" such as their use of the time-out room. J.A. at 364.)

   For her part, Love-Lane states that she voiced her concerns about
race discrimination in a sincere and respectful way. J.A. 1203-04.
Love-Lane’s own statements must be credited for purposes of sum-
mary judgment, and contrary to what the dissent suggests, see post at
41, her position has much support in the record. A number of Love-
Lane’s fellow staff members at Lewisville, as well as parent-members
of the SIT, confirm that her speech and manner were professional and
reassuring, not disruptive or disrespectful. See, e.g., J.A. 354 (assis-
tant principal stating that Love-Lane performed her duties "in a pro-
fessional manner."); J.A. 384 (teacher stating that Love-Lane was
18                       LOVE-LANE v. MARTIN
"warm, passionate and professional" and that "[c]hildren, parents and
teachers felt comfortable talking with [her]."); J.A. 1166 (teacher stat-
ing that Love-Lane was "articulate, genuine, caring, and accessible"
in her role as assistant principal); J.A. 414 (teacher stating that Love-
Lane "was pleasant to work with and I respected her."); J.A. 397
(teacher’s assistant stating that Love-Lane was "an excellent assistant
principal" who "had the children’s well-being at heart."); J.A. 349
(parent-member of the SIT stating that "Love-Lane was always
respectful and professional" in voicing her objections to the time-out
room and other disciplinary practices that worked against African-
American students). Superintendent Martin himself acknowledged
that the "welfare of the students" was not "at risk as a result of any
action or in action [sic] by" Love-Lane. J.A. 978. We have thus ana-
lyzed the effects of both the content and manner of Love-Lane’s
speech, and we have done it in a way that is well within the parame-
ters of the cases cited by the dissent. See e.g., Leary v. Daescher, 228
F.3d 729, 738 (6th Cir. 2000) (concluding that even though plaintiff-
teachers’ speech criticizing their school’s handling of student disci-
pline "was often conducted in a disrespectful manner," the speech was
"of sufficient public importance to outweigh the [school board’s]
interest in limiting that speech.").

   In sum, the evidence, especially when viewed in Love-Lane’s
favor, shows that her speech did not affect the ability of administra-
tors and teachers at Lewisville to deliver their educational services;
nor did her speech diminish the quality of education being provided.
But even if Love-Lane’s speech — exposing and opposing race dis-
crimination — caused some disharmony at the Lewisville school, we
must remember that her speech dealt with a substantial issue of public
concern that was of special interest to the larger Lewisville commu-
nity. In all events, the interests of Love-Lane and the community in
her speech are sufficiently substantial to outweigh the efficiency con-
cerns expressed by the defendants.

                                   3.

   Last, we consider whether Love-Lane’s protected speech was a
substantial factor in the decision to transfer her from the administra-
tive position of assistant principal to a high school teaching position.
If the causal facts about the reassignment are in dispute, summary
                         LOVE-LANE v. MARTIN                          19
judgment is not appropriate. Goldstein, 218 F.3d at 352. We note par-
enthetically that Love-Lane’s transfer or reassignment, which was a
demotion in duties and responsibilities, qualifies as an adverse
employment action for purposes of her free speech claim. See
DiMeglio v. Haines, 45 F.3d 790, 806-07 (4th Cir. 1995) (citing
Rutan v. Republican Party of Ill., 497 U.S. 62, 75-76 (1990)); Piver,
835 F.2d at 1078 (assuming that teacher’s reassignment to a school
located forty miles away would constitute retaliatory action).

   Love-Lane must proffer facts to demonstrate that her protected
speech was a substantial factor in the decision to remove her from the
job of assistant principal at Lewisville and reassign her to a teaching
position. On this point we review the record to determine whether a
reasonable jury could conclude that Love-Lane’s reassignment was
"substantially motivated by [her] protected speech; if a reasonable
jury could reach this conclusion, then we must remand the case for
trial." Goldstein, 218 F.3d at 357. The defendants offer several
grounds, all allegedly independent of the protected speech, to support
their decision to reassign Love-Lane to a teaching position. Specifi-
cally, they contend that Love-Lane (1) displayed an unwillingness "to
accept constructive criticism" from her supervisors, (2) "refused to
acknowledge any responsibility or need to develop better communica-
tion skills or better working relationships," (3) "put forth [only] mini-
mal efforts to carry out the role, responsibilities, and functions of an
assistant principal," and (4) demonstrated an inability or lack of desire
"to rebuild respect and trust [which] adversely affected the adminis-
tration of staff and Lewisville School." J.A. 481. The Board and
Superintendent Martin claim that none of Love-Lane’s evidence
shows that her protected speech was a factor in their respective deci-
sions. Martin claims specifically that he did not consider Love-Lane’s
protected speech at all when he made the decision to reassign her to
a teaching position. The defendants (and the dissent), however, ignore
much of Love-Lane’s side of the summary judgment record. Our
review of the record reveals that Love-Lane has proffered sufficient
circumstantial evidence to establish that her protected speech (her
vocal opposition to the discriminatory discipline practices at Lewis-
ville) was a substantial factor in the decision to demote her to a teach-
er’s position. Cf. Peters v. Jenney, 327 F.3d 307, 323 (4th Cir. 2003)
(vacating grant of summary judgment to defendant where the plaintiff
presented limited, but sufficient, evidence of a causal connection
20                       LOVE-LANE v. MARTIN
between her speech and the nonrenewal of her contract); Pike v.
Osborne, 301 F.3d 182, 185 (4th Cir. 2002) (concluding that the
plaintiff’s evidence of the causal connection between speech and
retaliation was sufficient even though it was "thin and circumstan-
tial"). We will recount this evidence.

   First, as Love-Lane’s speech became increasingly more critical of
race discrimination in discipline at Lewisville, her performance evalu-
ations from Blanchfield, the principal, became increasingly more neg-
ative. At the end of Love-Lane’s first year as assistant principal at
Lewisville, before she expressed concerns about the treatment of
minority students, she received excellent evaluations from Blanch-
field. At the end of Love-Lane’s second year, after she had spoken out
about discrimination — first in private meetings with Blanchfield,
where she was rebuffed, and later at faculty meetings and SIT meet-
ings — Blanchfield gave her lowered evaluations. During her third
year, as Love-Lane continued to raise concerns about race discrimina-
tion at Lewisville, her relationship with Blanchfield deteriorated even
further. Near the end of the third year Blanchfield sent Love-Lane a
memo, with a copy to Martin, saying that she (Blanchfield) consid-
ered Love-Lane’s "continued vocal opposition to our implementation
of the Time-Out Room as blatant disrespect for me." J.A. 1268.
Blanchfield sent this memo at about the same time that she completed
her last evaluation of Love-Lane which rated her as "below standard"
or "unsatisfactory" in three areas. Martin, of course, relied on Blanch-
field’s evaluations in making the decision to reassign Love-Lane.

   Second, Martin’s own assessment of Love-Lane grew more nega-
tive as she continued to speak out about discrimination. Indeed, Mar-
tin attempted to discourage or suppress her speech. Love-Lane
brought the race discrimination issue to Martin’s attention several
times. Rather than face up to the issue, however, Martin "seemed
more concerned that [Love-Lane] not make waves." Martin actually
instructed Love-Lane to "avoid any actions which might cause con-
flict." J.A. 1210. Love-Lane’s job, Martin told her, was not to worry
about the children but to please the principal, Blanchfield. Martin
admitted that he did not conduct any investigation into Love-Lane’s
allegations about racially discriminatory practices at Lewisville. J.A.
1364-65, 1413-15. And Martin further admitted that when Love-Lane
continued to confront him about her concerns, he "told her that all of
                         LOVE-LANE v. MARTIN                         21
Lewisville’s business needs to stay out of my office." J.A. 1306.
Finally, Love-Lane told Martin that Blanchfield was giving her lower
evaluations because she had spoken out on racial issues. See J.A. 661.
Martin nevertheless decided that Love-Lane should be removed from
her administrative position at Lewisville and transferred to a high
school teaching position.

   A rational jury could find from these facts that Blanchfield resented
Love-Lane’s vocal opposition to race discrimination and that she pun-
ished Love-Lane for this speech by giving her lower evaluations. A
jury could find that Martin, who endorsed Blanchfield’s evaluations
and reassigned Love-Lane in part because of them, was aware of
Love-Lane’s speech and Blanchfield’s opposition to it. A jury could
find that Martin was unwilling to address Love-Lane’s concerns about
race discrimination at Lewisville and that he even attempted to pre-
vent Love-Lane from speaking out. A jury could find that Martin
became increasingly aggravated as Love-Lane continued to bring up
the subject of race discrimination at Lewisville. Finally, a jury could
conclude that Love-Lane’s speech was a substantial factor in the deci-
sion to remove her from her job at Lewisville and demote her.

   The dissent claims that Martin demoted Love-Lane because of her
personality conflict with Blanchfield and her "tone and demeanor."
Post at 44. Love-Lane’s evidence does not allow this conclusion at
the summary judgment stage. At the three schools where Love-Lane
previously served as assistant principal, she had excellent relation-
ships with her principals. These principals complimented her for her
strong skills in communicating and consistently recommended her for
promotion. J.A. 1199-2000. Superintendent Martin himself consid-
ered Love-Lane to be "an outgoing, people oriented administrator."
J.A. 966. Martin considered transferring Love-Lane to Lewisville
because Blanchfield had allowed serious racial tensions to develop
there. Martin knew that Blanchfield and Love-Lane had different
approaches to school administration. Nevertheless, Martin sent Love-
Lane to Lewisville as an antidote to the racial tensions and to serve
as a role model for African American students. J.A. 966. As it turned
out, Love-Lane and Blanchfield did not get along; but when the facts
are viewed in Love-Lane’s favor, it becomes clear that this case can-
not be brushed aside as a "simple personality dispute," as the dissent
attempts to do. See post at 35. Once Love-Lane went to Lewisville
22                       LOVE-LANE v. MARTIN
and assessed the situation, she realized that discriminatory discipline
was a major problem. When she began to speak out about the discrim-
ination, she ran into trouble with Martin. She raised her concerns with
him, and he told her that he did not want to hear about Lewisville.
When Love-Lane persisted in speaking out, Martin demoted her.
Love-Lane thus proffers sufficient evidence to raise a jury question
about whether her speech was a substantial factor in the decision to
demote her.

                                   4.

   We conclude that Love-Lane, who was protesting race discrimina-
tion in a public school, was speaking out on a matter of public con-
cern. Love-Lane’s and the community’s interests in her speech
outweigh the efficiency concerns of her employer. And, when we
view the evidence in the light most favorable to Love-Lane, we con-
clude that there is a genuine issue of material fact as to whether Love-
Lane’s speech was a substantial factor in the decision to demote her.
The dissent contends that we have reached this conclusion by ignor-
ing defense evidence and by "accord[ing] little respect to the record."
Post at 44. See also post at 35-36. We have not ignored the evidence
proffered by the defense. See supra at 7-10, 17, 19-20. And we have
respected the record because the entire record has been our guide. A
review of the entire record reveals a factual dispute about the role of
Love-Lane’s speech in her demotion that must be resolved by a jury.
In sum, Love-Lane has at this stage established the elements of a
claim that she was retaliated against for exercising her constitutional
right to free speech.

                                  B.

  Because Love-Lane presents a valid claim for violation of her First
Amendment right to free speech, we must decide whether the defen-
dants, the Board and Superintendent Martin, are subject to suit under
42 U.S.C. § 1983. We consider in turn the potential liability of the
Board and Martin (the latter is sued in both his official and personal
capacities).

                                   1.

   To hold a municipality (a local government entity) liable for a con-
stitutional violation under § 1983, the plaintiff must show that the
                         LOVE-LANE v. MARTIN                          23
execution of a policy or custom of the municipality caused the viola-
tion. Hall, 31 F.3d at 195. "[M]unicipal liability may be imposed for
a single decision by municipal policymakers under appropriate cir-
cumstances." Pembaur v. City of Cincinnati, 475 U.S. 469, 480
(1986). To hold a municipality liable for a single decision (or viola-
tion), the decisionmaker must possess "final authority to establish
municipal policy with respect to the action ordered." Id. at 481. In this
case the Board exercised final review authority over Martin (through
the three-person panel of the Board and then the full Board) in
approving his decision to demote Love-Lane to a teaching position.
Only this action by the Board, which involved the exercise of its final
policymaking authority, may serve as the basis for Board liability. Id.
Thus, the Board cannot be held liable for personnel decisions over
which it did not retain final review authority; that is, it is not liable
for decisions committed to Martin’s discretion because there is no
respondeat superior liability under § 1983. See Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 691 (1978). Rather, the Board is only liable for
acts that it has "officially sanctioned or ordered." Pembaur, 475 U.S.
at 480. This means that Love-Lane must demonstrate that the Board
was aware of the constitutional violation and either participated in, or
otherwise condoned, it. See Hall, 31 F.3d at 196. We conclude that
Love-Lane has failed to demonstrate the necessary involvement on
the part of the Board.

   The minutes of Love-Lane’s grievance hearing reveal that Love-
Lane did not argue to the Board’s three-person panel that either
Blanchfield or Martin retaliated against her because she was exercis-
ing First Amendment rights. J.A. 278-79. Likewise, Love-Lane’s
"grievance book," which documented her case to the Board, did not
contain anything that would have alerted the Board to her First
Amendment claim. J.A. 195-96. Each member of the Board, which
upheld Martin’s decision after Love-Lane appealed the decision of the
three-member panel, stated that his or her decision had nothing to do
with Love-Lane’s speech. Love-Lane thus offers no evidence that the
Board punished her for, let alone was aware of, her opposition to race
discrimination at Lewisville. In addition, the Board had before it legit-
imate grounds for upholding Martin’s decision. We conclude that
Love-Lane has not produced sufficient evidence to hold the Board lia-
ble under § 1983 for a violation of her First Amendment rights. Cf.
Curtis v. Okla. City Pub. Schs. Bd. of Educ., 147 F.3d 1200, 1216
24                       LOVE-LANE v. MARTIN
(10th Cir. 1998) (holding that there was no school board liability
where the "record indicates that Plaintiff did not himself inform the
Board, either at the pretermination hearing or in writing, that he
believed the recommendation was retaliatory"). Accordingly, the dis-
trict court properly rejected Love-Lane’s First Amendment claim
against the Board.

                                   2.

   We turn next to Love-Lane’s claims against Martin, brought
against him in both his official and individual capacities. The district
court correctly held that the § 1983 claim against Martin in his official
capacity as Superintendent is essentially a claim against the Board
and thus should be dismissed as duplicative. Kentucky v. Graham,
473 U.S. 159, 165-66 (1985); Hicks v. Halifax County Bd. of Educ.,
93 F. Supp. 2d 649, 667 (E.D.N.C. 1999). As to the First Amendment
claim against Martin under § 1983 in his individual capacity, Martin
asserts a qualified immunity defense. See Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982). We review de novo the district court’s determi-
nation that Martin is entitled to immunity, viewing the evidence in the
light most favorable to Love-Lane. Gomez v. Atkins, 296 F.3d 253,
260-61 (4th Cir. 2002). To determine whether Martin is entitled to
qualified immunity, we must (1) identify the right allegedly violated,
(2) consider whether at the time of the alleged violation the right was
clearly established, and (3) determine whether a reasonable person in
Martin’s position would have known that his actions would violate
that right. Wilson v. Layne, 141 F.3d 111, 114-15 (4th Cir. 1998). We
conclude that Martin is not entitled to qualified immunity.

   We have already covered the first step in Part III.A, supra, where
we examined at length the right allegedly violated and observed that
a public employee like Love-Lane has a First Amendment right to
protest racially discriminatory practices at her agency without fear of
retaliation. The more interesting question is the second, that is,
whether the right was clearly established in 1997 and 1998 when
Love-Lane was speaking out about race discrimination in discipline
at Lewisville and Martin was allegedly retaliating against her. Picker-
ing itself, decided thirty years before Love-Lane’s speech and demo-
tion, made clear that the core value of the Free Speech Clause of the
First Amendment — "[t]he public interest in having free and unhin-
                          LOVE-LANE v. MARTIN                           25
dered debate on matters of public importance" — is so great that a
public school "teacher’s exercise of [her] right to speak on issues of
public importance may not furnish the basis for" an adverse employ-
ment decision against her. Pickering, 391 U.S. at 573, 574. And Giv-
han, decided nearly twenty years before Love-Lane’s speech, made
"clear that . . . statements concerning the [s]chool [d]istrict’s allegedly
racially discriminatory practices involved a matter of public concern."
Connick, 461 U.S. at 146. Thus, by 1997 it was clearly established
that Love-Lane’s speech about race discrimination at Lewisville
involved a matter of public concern. We have said on many occa-
sions, however, that "only infrequently will it be ‘clearly established’
that a public employee’s speech on a matter of public concern is con-
stitutionally protected, because the relevant inquiry requires a ‘partic-
ularized balancing’ [under Pickering] that is subtle, difficult to apply,
and not yet well-defined." DiMeglio, 45 F.3d at 806 (citation omit-
ted). But we have never said "that a public employee’s right to speak
on matters of public concern could never be clearly established." Cro-
mer, 88 F.3d at 1326. We did the Pickering balancing in part III.A,
supra, and concluded that the subject of Love-Lane’s speech was of
such heightened public concern that her interest (and the communi-
ty’s) clearly outweighed her employer’s interest in efficiency. We
noted there, in fact, that Martin admitted outright that Love-Lane’s
speech did not jeopardize the welfare of the students at Lewisville.
In light of this earlier discussion, we are persuaded that the interests
to be balanced under Pickering weigh so heavily in Love-Lane’s
favor that her right to speak about race discrimination in a public
school was clearly established well before 1997 and 1998. See Cro-
mer, 88 F.3d at 1327-29.

   The final item in the qualified immunity inquiry is whether a rea-
sonable person in Martin’s position would have known that demoting
Love-Lane would have violated her right to speak out about race dis-
crimination. We recognize that Martin, as school superintendent, has
a very tough job — from handling difficult personnel matters, to satis-
fying parents, to providing quality education. A superintendent must
therefore be accorded a great deal of leeway in managing a school
system. Still, by 1997 a reasonable superintendent would surely be
aware of a teacher’s right to speak out in opposition to race discrimi-
nation against elementary school children. And a reasonable superin-
tendent would also know that retaliation taken in response to such
26                       LOVE-LANE v. MARTIN
speech is a First Amendment violation, especially when the speech
was not disruptive to the point of jeopardizing the welfare of the chil-
dren. In short, "[a]lthough it may be difficult to delimit exactly what
conduct, in the abstract, violates a public employee’s first amendment
rights," demoting a public school teacher who speaks out against race
discrimination in her school in a manner that does not jeopardize the
welfare of the students "surely falls within the ambit." Thompson v.
City of Starkville, 901 F.2d 456, 470 (5th Cir. 1990). Because case
law had confirmed Love-Lane’s right to speak and because the Pick-
ering balancing test tips decidedly in her favor, we hold that any rea-
sonable school superintendent in Martin’s position in 1997 and 1998
would have realized that he would violate the Constitution if he, in
fact, took adverse employment action against Love-Lane for speaking
out about race discrimination at Lewisville Elementary School. We
emphasize here that any liability on Martin’s part hinges on Love-
Lane’s ability to convince a jury that her reassignment was, in fact,
retaliation for her exercise of protected speech. We emphasize, too,
that we are not holding that every time a public official takes an
adverse employment action against an employee who has complained
of discrimination, the official risks a trial. See Cromer, 88 F.3d at
1330 n.11. "Rather, this is the infrequent case where, after the Picker-
ing balancing, the employee had the right to speak as a citizen about
extensive and specific claims of racial discrimination." Id. Here,
Love-Lane assessed the situation at Lewisville for an entire school
year, determined that the time-out room and other disciplinary prac-
tices discriminated against African American children in specific
ways, and complained about this to school officials, at first privately
and then more publicly. Surely Martin should have known that Love-
Lane could not be disciplined for her speech on such a vital subject.
For all of these reasons, we reverse the district court’s determination
that Martin is entitled to qualified immunity with respect to Love-
Lane’s free speech claim.

   The dissent claims that in denying qualified immunity to Superin-
tendent Martin, we "leave[ ] [top] school administrators in a sea of
indeterminancy." Post at 48. The majority asks, "What exactly are
school administrators in Martin’s shoes henceforth supposed to do?"
Post at 48. The answer is simple. They should do the same thing they
were supposed to do before today: hear out, and not retaliate against,
an assistant principal (or some other mid-level administrator) who
                         LOVE-LANE v. MARTIN                          27
raises concerns in a professional way about race discrimination in a
public school. We should remember that mid-level school administra-
tors, such as Love-Lane, have tough jobs too, for they are on the front
lines. The doctrine of qualified immunity does not strip them of
clearly established constitutional protections. The superintendent who
appreciates this, as most surely do, will not be hindered by today’s
decision.

                                   C.

    In an attempt to broaden its attack on our decision to allow Love-
Lane’s First Amendment claim to proceed against Superintendent
Martin, the dissent in its part IV discusses the importance of maintain-
ing discipline in our public schools. See post at 49 ("Keeping order
in our nation’s schools is among our most pressing educational con-
cerns.") This discussion actually confirms that Love-Lane was speak-
ing out about a matter of substantial public concern when she
questioned discriminatory practices in discipline at Lewisville.
Indeed, Love-Lane’s speech was consistent with her interest in strong
discipline. She believes "that children must be taught standards of
behavior and they must be required to meet them. If children do not
adhere to standards, then [she] believe[s] it is a teacher’s responsibil-
ity, as a trained professional, to confront the problem and deal with
it, not pass it off or give up on the child." J.A. 1204. According to
Love-Lane, that is where Lewisville was failing. Too many teachers
were using the time-out room to warehouse at-risk children who were
often consigned there for minor infractions. Once there, the children,
who were mostly African-American, received no instruction. Love-
Lane used her First Amendment right to expose this practice.

   The dissent also says that in allowing Love-Lane’s First Amend-
ment claim to proceed, we are relying on litigation, not democratic
discourse, to settle debates about disciplinary methods in public
schools. See post at 49-50. The dissent is mistaken. We are simply
recognizing that the First Amendment allows a school administrator
or teacher to debate issues of discipline within the parameters of Pick-
ering. Here, the jury will not decide who had the best argument in the
debate about discipline at Lewisville. It will decide only whether
Love-Lane was demoted because she exercised her First Amendment
right to voice concerns about disciplinary practices.
28                      LOVE-LANE v. MARTIN
   In its part V the dissent contends that our decision will drive good
educators to private schools or other options. As we have said, the
reasonable administrator who listens to the views of his subordinates
and who does not retaliate when a troublesome issue is raised need
not fear this opinion. But there is another point. The underprivileged
fifth-grade student who is warehoused in a time-out room does not
have the option of going to a private school or somewhere else. This
student has been abandoned at the end of the road unless someone,
like Love-Lane, is able to speak up for him.

                                 IV.

   Love-Lane contends that the district court erred in granting sum-
mary judgment to the Board and Martin on her claims that she was
discriminated against because of her race when she was demoted.
Love-Lane asserts her discrimination claims under three federal stat-
utes, Title VII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983. Love-Lane
proffers a circumstantial case, and the elements required to establish
such a case are the same under all three statutes. See St. Mary’s
Honor Ctr. v. Hicks, 509 U.S. 502, 506 n.1 (1993); Thompson, 312
F.3d at 649 n.1. Specifically, the McDonnell Douglas framework,
developed for Title VII, has been used to evaluate race discrimination
claims under the three statutes. See McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802-05 (1973).

   Section 703(a)(1) of Title VII of the Civil Rights Act of 1964
makes it "an unlawful employment practice for an employer . . . to
fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of such indi-
vidual’s race." 42 U.S.C. § 2000e-2(a)(1). Under the McDonnell
Douglas proof scheme the plaintiff must first establish a prima facie
case of discrimination. See St. Mary’s Honor Ctr., 509 U.S. at 506.
Once the plaintiff establishes her prima facie case, the defendant must
respond with evidence that it acted with a legitimate, non-
discriminatory reason. See id. at 506-07. If the defendant makes this
showing, the plaintiff must then present evidence to prove that the
defendant’s articulated reason was pretext for unlawful discrimina-
tion. See id. at 507-08. Although the evidentiary burdens shift back
and forth under the McDonnell Douglas framework, "[t]he ultimate
                         LOVE-LANE v. MARTIN                         29
burden of persuading the trier of fact that the defendant intentionally
discriminated against the plaintiff remains at all times with the plain-
tiff." Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253
(1981). See also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 143 (2000). We conclude in this case, for the reasons set forth
below, that while Love-Lane establishes a prima facie case of race
discrimination, she does not proffer sufficient evidence of pretext to
overcome the defendants’ legitimate, non-discriminatory reason for
their decision to demote her. (To the extent that the Supreme Court’s
recent decision in Desert Palace, Inc. v. Costa, 539 U.S. ___, 123 S.
Ct. 2148 (2003), might change the role that the McDonnell Douglas
burden-shifting framework plays in race discrimination cases, see
Dare v. Wal-Mart Stores, Inc., 267 F. Supp. 2d 987 (D. Minn. June
13, 2003), any change would not prevent the entry of summary judg-
ment against Lane-Love on her race discrimination claims. As our
discussion will show, Love-Lane does not "present sufficient evi-
dence for a reasonable jury to conclude, by a preponderance of the
evidence, that ‘race . . . was a motivating factor’" in her demotion.
Desert Palace, 123 S. Ct. at 2155.)

                                  A.

   To establish her prima facie case that the defendants’ decision not
to renew her administrative contract and to reassign her to a teaching
position was discriminatory, Love-Lane must show that (1) she is a
member of a protected class, (2) she was qualified for her job and her
performance was satisfactory, (3) despite her qualifications she was
removed from her assistant principal’s position and reassigned to a
teaching position, and (4) the assistant principal’s position remained
open to similarly qualified applicants after her reassignment. See Kar-
pel v. Inova Health Sys. Servs., 134 F.3d 1222, 1228 (4th Cir. 1998);
Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992).

   First, Love-Lane, who is African American, is a member of a pro-
tected class. See 42 U.S.C. § 2000e-2(a)(1). Second, Love-Lane’s evi-
dence creates a genuine issue of fact as to whether her job
performance was satisfactory at the time of her reassignment. There
is no denying that by Love-Lane’s third year at Lewisville, her rap-
port with Blanchfield, as well as with several teachers, had deterio-
rated substantially, and her performance evaluations reflected that.
30                       LOVE-LANE v. MARTIN
Love-Lane offers evidence, however, that she continued to perform
her job at a satisfactory level despite the problems with Blanchfield
and certain teachers. While the defendants offer evidence that Martin
and other top administrative officials independently evaluated Love-
Lane’s work performance and found it to be substandard, Love-
Lane’s evidence indicates that she was open to feedback and con-
structive criticism, made efforts to get along with Blanchfield and
other staff members at Lewisville, and conducted herself overall in a
professional and respectful manner. In fact, even on her last perfor-
mance evaluation in the late spring of 1998, Love-Lane received rat-
ings of standard or above in eight out of eleven evaluation categories.
J.A. 292-96. She received a rating of "well above standard" for her
work in planning the school program, which included assisting in
developing the goals and objectives of the school, providing direction
to staff, and contributing to the planning of the instructional program.
J.A. 292. Love-Lane has thus created a genuine issue of material fact
as to whether she was performing at a satisfactory level at the time
of her reassignment. Third, we assume here, as did the district court,
that Love-Lane’s removal from her administrative position and reas-
signment to a teaching position (a demotion) constitutes an adverse
employment action for purposes of Title VII. Cf. Boone v. Goldin,
178 F.3d 253, 256 (4th Cir. 1999) (noting that Title VII liability can
arise from "reassignment with significantly different responsibilities")
(internal quotation marks and citation omitted). Fourth, neither side
disputes that Love-Lane’s assistant principal position remained open
to similarly qualified applicants after her reassignment. In sum, Love-
Lane can establish each of the four elements of a prima facie case of
race discrimination.

                                   B.

   Because Love-Lane has established a prima facie case of race dis-
crimination, the burden shifts to the defendants to offer a legitimate,
nondiscriminatory reason for Love-Lane’s reassignment. O’Connor v.
Consol. Coin Caterers Corp., 517 U.S. 308, 311 (1996). The defen-
dants contend that Love-Lane was reassigned because she demon-
strated a complete inability to work effectively under Blanchfield and
because she failed to meet the expectations laid out for her by Martin
in his October 1997 memo. (Martin’s memo warned Love-Lane that
she had to respect the authority of her principal, register her disagree-
                         LOVE-LANE v. MARTIN                         31
ments in private, and rebuild trust. J.A. 979-80.) This explanation is
sufficient to shift the burden to Love-Lane, who must show that "the
legitimate reasons offered by the defendant[s] were not [their] true
reasons, but were a pretext for discrimination." Burdine, 450 U.S. at
253.

   Love-Lane fails to proffer sufficient evidence of pretext. We recog-
nize, of course, that we held in part III that a reasonable jury could
conclude that Love-Lane was retaliated against for speaking out on
race issues in violation of her right to free speech. But the fact that
Love-Lane has a viable free speech claim does not automatically
mean that she has a viable race discrimination claim. To reach a jury
on her race discrimination claims, Love-Lane must demonstrate —
apart from demonstrating that she was reassigned in retaliation for her
speech on race issues — that she was reassigned "because of" her
race. That, we conclude, she cannot do. Because, as we have already
concluded, Love-Lane presents a genuine issue of material fact as to
whether she was reassigned to a high school teaching position in
retaliation for her vocal opposition to race discrimination, it follows
that her evidence casts some doubt on the defendants’ assertion that
they had legitimate, nondiscriminatory reasons for reassigning her.
But that doubt has nothing to do with Love-Lane’s race. That is, none
of Love-Lane’s evidence that she was reassigned in retaliation for her
speech suggests that she was reassigned because of her race. Simply
because Love-Lane presents evidence that the defendants’ justifica-
tion for their adverse employment decision may be false does not
mean that Love-Lane’s evidence demonstrates pretext for race dis-
crimination. "The ultimate question is whether the employer inten-
tionally discriminated, and proof that the employer’s proffered reason
is unpersuasive, or even obviously contrived, does not necessarily
establish that [Love-Lane’s] proffered reason . . . is correct." Reeves,
530 U.S. at 146-47 (internal quotation marks and citation omitted). It
is not enough to disbelieve the defendants here; the fact-finder must
believe Love-Lane’s explanation of intentional race discrimination.
Id. at 147. We conclude that no rational jury could do so based on the
evidence in the record. Love-Lane’s evidence demonstrates that racial
tensions were high at Lewisville during the Blanchfield administra-
tion and that Blanchfield herself made racially insensitive comments,
though none directed at Love-Lane, on at least two occasions. Love-
Lane did claim that Blanchfield’s reprimand following the June 1997
32                       LOVE-LANE v. MARTIN
altercation was the result of racial bias. But an independent investiga-
tion into Love-Lane’s allegations uncovered no evidence of racial
bias or animus on Blanchfield’s part. Love-Lane provides no further
facts from which a jury could infer a discriminatory bias or animus
on the part of Blanchfield, let alone on the part of Martin or the
Board, that led to Love-Lane’s reassignment. Love-Lane does not
even allege that the decisions of Martin or the Board were motivated
by racial bias or animus. Love-Lane’s evidence demonstrates only
that she and Blanchfield "did not see eye-to-eye. . . . [T]his showing
of a difference of opinion, coupled with [Love-Lane’s] conclusory
allegations of racism, cannot reasonably support the conclusion that
[Love-Lane’s reassignment] was motivated by racial animus." Haw-
kins v. Pepsico, Inc., 203 F.3d 274, 281 (4th Cir. 2000). Because, on
the one side, there is substantial evidence that the defendants’ articu-
lated justifications for Love-Lane’s dismissal were not pretext for
race discrimination and, on the other side, there is only Love-Lane’s
unsupported opinion that her reassignment was based on improper
discriminatory intent, we cannot conclude that she has proffered evi-
dence of pretext sufficient to withstand the defendants’ motion for
summary judgment on the discrimination claims. Cf. id.; Williams v.
Cerberonics, Inc., 871 F.2d 452, 456 (4th Cir. 1989). We therefore
affirm the award of summary judgment to the defendants on the fed-
eral race discrimination claims.

                                   V.

   Finally, we turn to Love-Lane’s claims against the Board and
against Martin in his individual and official capacities for the viola-
tion of her right to free speech under Art. I, § 14 of the North Carolina
Constitution and for race discrimination in violation of Art. I, § 19 of
the North Carolina Constitution. Claims brought under the North Car-
olina Constitution may be asserted only against state officials acting
in their official capacities. See DeWitt v. Mecklenburg County, 73 F.
Supp. 2d 589, 605-06 (W.D.N.C. 1999) (citing Corum v. Univ. of
N.C., 413 S.E.2d 276, 293 (N.C. 1992)). Thus, the district court cor-
rectly dismissed the state constitutional claims against Martin in his
individual capacity. In addition, a plaintiff whose rights under the
North Carolina Constitution have been violated may pursue an action
directly under the state constitution only if there is no other remedy
under state law to redress the violation. Corum, 413 S.E.2d at 289. In
                         LOVE-LANE v. MARTIN                         33
this instance, Love-Lane could have brought an action in state court
under N.C. Gen. Stat. § 115C-287.1(d) seeking review of the deci-
sions of the Board and Martin. Because Love-Lane had this remedy
available under North Carolina statute, she is barred from pursuing
her state constitutional claims here. See Hughes v. Bedsole, 48 F.3d
1376, 1383 n.6 (4th Cir. 1995); Alt v. Parker, 435 S.E.2d 773, 779
(N.C. App. 1993). Accordingly, we affirm the district court’s grant of
summary judgment to the Board and Martin on Love-Lane’s state
constitutional claims.

                                  VI.

   In sum, we vacate the district court’s grant of summary judgment
to Martin in his individual capacity on Love-Lane’s First Amendment
claim under 42 U.S.C. § 1983, and we remand for further proceedings
on that claim. Otherwise, we affirm the district court’s grant of sum-
mary judgment to the Board and to Martin (in his official capacity
only) on Love-Lane’s First Amendment claim under § 1983, to the
Board and Martin on Love-Lane’s race discrimination claims, and to
the Board and Martin on Love-Lane’s claims under the North Caro-
lina Constitution. The dissent says that our decision to allow Love-
Lane’s First Amendment claim to go forward will "undercut the stan-
dards that challenge students and the expectations that form the
essence of education itself." Post at 49-50. That is a solemn pro-
nouncement, but is not true. The standards and expectations that
shape public education are not undercut when we follow precedent,
as we have today, and protect the right of a mid-level school adminis-
trator to speak out against race discrimination in her school.

   VACATED IN PART, AFFIRMED IN PART, AND REMANDED.

WILKINSON, Circuit Judge, dissenting:

   I appreciate the majority’s thoughtful opinion in this case. I cannot
join it, however, because it does public education too much harm. In
what are surely some of the toughest jobs in America, principals and
superintendents struggle to deal with troubled schools, budget defi-
cits, and teacher shortages. Sadly, their jobs just got even harder. At
issue here is nothing more than Superintendent Don Martin’s decision
to separate Brenda Blanchfield and DeComa Love-Lane, two admin-
34                       LOVE-LANE v. MARTIN
istrators embroiled in a personality conflict that was diverting energy
from the education of young children. To strip a superintendent of
qualified immunity for this sort of personnel action is an extraordi-
nary step. After all, the whole purpose of qualified immunity is to pre-
serve a degree of discretion and latitude on the part of those who run
our nation’s public schools. Principals’ and superintendents’ decisions
are inevitably going to disappoint at least some combination of teach-
ers, students, parents, and the public. These beleaguered officials will
now find themselves fettered by yet another constraint: the constant
concern that their routine decisions will give rise to federal lawsuits.

   Moreover, the majority’s decision gives rise to a circuit conflict. In
evaluating Martin’s interest in reassigning Love-Lane, the majority
considers only the substance of Love-Lane’s speech, and not the dis-
ruption caused by Love-Lane’s lack of tact and confrontational man-
ner. The majority’s narrow focus is out of step with decisions of the
Supreme Court, of our own court, and of our sister circuits, which
have consistently found that employers are not required to ignore the
intemperate tone or unprofessional manner in which employees may
choose to express themselves. See Part II.B, infra. Speech in an office
setting is simply different from, for example, speech in a classroom,
speech in a campaign, or speech on the street. While speech in the
public square may profitably be caustic and even vitriolic, that same
type of speech in the workplace can rend the fabric of important rela-
tionships and interfere with the provision of valuable services to the
public. The majority’s holding to the contrary will work to the detri-
ment not simply of public school systems, but of public offices
throughout this circuit.

   I agree with my colleagues that Love-Lane had an opportunity to
make an important contribution to race relations at Lewisville. I agree
further with the majority that it is important to have honest discussion
on matters of race. If the record showed that Martin had reassigned
Love-Lane for her speech on racial issues, I would unreservedly join
the majority’s opinion. Instead what the record reveals, and what the
district court found, is that Love-Lane was reassigned for speaking
out on a number of issues, most of which had nothing to do with race,
in such an intemperate manner that it disrupted the school in which
she was working. A host of teachers and administrators — female and
male, African-American and Caucasian — found Love-Lane’s man-
                          LOVE-LANE v. MARTIN                           35
ner harsh and uncivil. By turning a blind eye to this evidence, the
majority’s decision will handicap principals and superintendents who
labor to create environments in which education can move forward.
The ultimate cost, however, will be borne by students of all races and
walks of life who will be denied the opportunity for more effective
learning.

   Part I of this dissent demonstrates the correctness of the district
court’s view that the personal relationship between Brenda Blanch-
field and DeComa Love-Lane had become so contentious as to
require a new management team at Lewisville Elementary. Part II
explains why the majority is mistaken in concluding that Love-Lane
has a First Amendment claim for retaliatory discharge, and details the
adverse effects for public schools that flow from the majority’s deci-
sion. Part III describes the more troubling consequences of the major-
ity’s second blow to public school administration — that of denying
even qualified immunity to principals and superintendents for their
ordinary personnel decisions. Part IV discusses the implications of the
majority’s analysis not only for school administration, but for school
discipline. Finally, Part V reflects briefly on the burdens that litigious-
ness is imposing on public education vis-á-vis other forms of educa-
tion. For as important as private and home schooling are, America
will never fulfill the true promise of pluralism without a strong public
education system.

                                    I.

   A look at what transpired at Lewisville Elementary School between
1995 and 1998 makes clear that a simple personality dispute has been
misleadingly cloaked in constitutional clothing. Taking the facts in
the light most favorable to DeComa Love-Lane, as we must, does not
mean ignoring facts unfavorable to Love-Lane that are not in dispute.
Teachers and administrators, whatever their gender or race, found
Love-Lane’s demeanor unprofessional and contentious. By failing to
consider this uncontroverted evidence, the majority converts an ordi-
nary personnel decision into a constitutional cause of action.

  In the summer of 1995, Dr. Donald Martin, Superintendent of the
Winston-Salem Forsyth County Schools, named DeComa Love-Lane
an assistant principal at Lewisville Elementary in Lewisville, North
36                     LOVE-LANE v. MARTIN
Carolina. During Love-Lane’s three-year tenure at Lewisville, she
came into conflict with both teachers and other administrators, espe-
cially Brenda Blanchfield, Lewisville’s principal and Love-Lane’s
immediate superior. It was this breakdown in Love-Lane’s working
relationships, and not Love-Lane’s exercise of speech protected by
the First Amendment, that drove Martin’s decision to reassign her to
a teaching position.

   Love-Lane’s difficulties at Lewisville began during the 1996-97
school year as a result of Love-Lane’s opposition to the school’s
time-out room. Lewisville’s time-out room was an intermediate step
between in-class discipline and out-of-school suspension for students
whose classroom behavior was disruptive. It was similar to those of
many other schools, and its operation was governed by extensive pro-
cedures and overseen by a discipline committee. J.A. 269, 329-30,
744-47, 1267. The time-out room was recommended by a School
Improvement Team composed of teachers and parents, and its use
was approved by Blanchfield. J.A. 1266. It was also voted on and
endorsed by Lewisville’s entire staff at a faculty meeting in Septem-
ber 1996. J.A. 740, 1266. Love-Lane objected at the meeting that the
room adversely impacted minority students. After the meeting several
teachers complained to Blanchfield that Love-Lane had called them
"unprofessional" for supporting the program. J.A. 131, 740, 823, 955,
1153. Love-Lane continued to oppose the program even after the
meeting.

   This dispute over use of the time-out room may have foreshadowed
future conflict between Love-Lane and others at Lewisville, particu-
larly Blanchfield. However, it was not nearly so central to the ongo-
ing conflict as Love-Lane suggests. In fact, relations between
Blanchfield and Love-Lane steadily deteriorated throughout the
spring of 1997 over a host of other issues that had little to do with
disciplinary practices or their impact on minority students. These
issues included bus loading and unloading, a first-grade teacher’s
absence from the playground during recess, a kindergarten teacher’s
treatment of her students, a disagreement within the custodial staff,
and Blanchfield’s annual evaluation of Love-Lane. J.A. 858-59, 866-
69, 968-69, 1252. To take but one example, Love-Lane disagreed
with Blanchfield’s instructions about where Love-Lane should stand
during bus loading and unloading. When Blanchfield was not present,
                        LOVE-LANE v. MARTIN                        37
Love-Lane ignored her instructions and did not stand where Blanch-
field had requested. J.A. 187-88

   Many of these administrative disagreements were aired in increas-
ingly angry memos sent by Love-Lane and Blanchfield to each other,
and copied to Superintendent Martin and Assistant Superintendent
Ron Montaquila. J.A. 858-60, 866, 868-69. Before long Montaquila
was called in to mediate, and he sat in on numerous conferences at
the disputants’ request. These conferences typically lasted several
hours, and, according to Montaquila, they usually degenerated into
lengthy harangues by Love-Lane about her frustration with Blanch-
field. J.A. 1002-03. Montaquila relayed to Martin both the substance
of the conferences and their ineffectiveness in improving relations
between Blanchfield and Love-Lane. J.A. 1004.

   Martin then intervened personally beginning late in the spring of
1997, and his observations over the course of several meetings were
the same as Montaquila’s. J.A. 968-69. In November 1997, Amanda
Bell took over for Montaquila as the assistant superintendent in
charge of Lewisville. Like Montaquila and Martin, Bell had numerous
lengthy meetings with Blanchfield and Love-Lane. And like Mon-
taquila and Martin, Bell observed that Love-Lane frequently voiced
disagreement with Blanchfield in a disrespectful and intemperate
manner; she defied Blanchfield’s instructions on even minor matters;
and she did not respond favorably to Martin’s constructive criticism.
J.A. 289. These were the reasons that Bell, herself an African-
American female, concluded that Love-Lane was having problems at
Lewisville — not because Love-Lane was speaking out on minority
issues. J.A. 290.

   Martin’s concerns about Love-Lane’s effectiveness as an adminis-
trator were amplified on the last day of school before the 1997 sum-
mer recess, when Love-Lane and a teacher, Angie Anderson, were
involved in a heated confrontation in the hallway outside Love-Lane’s
office. Their disagreement concerned whether Anderson had ques-
tioned one of Love-Lane’s decisions in regard to some teaching mate-
rials. Three separate investigations of the incident were conducted by
Blanchfield; Montaquila; and David Fairall, the human resources
manager for the school system. All three concluded that both Love-
Lane and Anderson had used profanity and otherwise acted unprofes-
38                      LOVE-LANE v. MARTIN
sionally. When Love-Lane objected to these findings, Martin
appointed John Siskind, a paralegal for the school district, to perform
an independent investigation. J.A. 968. After conducting his own
interviews, Siskind agreed with Blanchfield, Montaquila, and Fairall
that Love-Lane had used profanity and behaved inappropriately. J.A.
1030, 1033-35. At that point, after four investigations had reached
precisely the same conclusion, Martin placed a letter of reprimand in
Love-Lane’s file. J.A. 975A.

   The incident between Love-Lane and Anderson only further
strained the ability of Blanchfield and Love-Lane to get along. In
October 1997, Martin authored a memo to them that addressed the
breakdown in their working relationship and its adverse effect on the
administration of Lewisville Elementary. J.A. 473. Rather than assign
blame, Martin charged Blanchfield and Love-Lane with rebuilding
their relationship and achieving the loyalty, trust, and mutual respect
necessary to function effectively as an administrative team. J.A. 473.

   Unfortunately, Love-Lane’s working relationships with others in
the school system further declined during the 1997-98 school year.
For example, in January 1998 Love-Lane had a meeting with the six
fifth-grade teachers at Lewisville. The teachers came away so upset
by Love-Lane’s tone during the meeting that the entire group
requested they be assigned a new administrator for the rest of the
school year. J.A. 728-29. When Blanchfield repeatedly declined their
request, several of the teachers took the unusual step of appealing to
Martin himself. J.A. 970-71. In the process, the teachers complained
about Love-Lane’s poor communication on issues like a grant pro-
posal, school-sponsored sleepover, and food drive. J.A. 725, 727-31,
957-58. Notably, as with the earlier disputes between Blanchfield and
Love-Lane over administrative tasks like bus duty, these disagree-
ments had nothing to do with Love-Lane’s speech on racial issues.

   By this point, Martin had devoted considerable time and energy to
Love-Lane’s disagreements with others at Lewisville. Neither Bell
nor Montaquila felt that Love-Lane had responded encouragingly to
their suggestions for improvement, and this squared with Martin’s
own observations. Martin then did precisely what he had outlined in
his October 1997 memo to Blanchfield and Love-Lane: he reorga-
nized the administrative team at Lewisville Elementary, because
                         LOVE-LANE v. MARTIN                          39
Blanchfield and Love-Lane had been unable to establish an effective
working relationship. Blanchfield was transferred to the central office,
receiving a substantial reduction in her salary. J.A. 971-72. And
Love-Lane was reassigned to a teaching position for the 1998-99
school year. J.A. 971, 986.

   Love-Lane filed a formal grievance with the school board in
response to her reassignment. The board specifically found that Mar-
tin’s decision was amply supported by the performance evaluations of
Love-Lane, the results of the investigations into the incident between
Love-Lane and Anderson, and Love-Lane’s failure to achieve the
standards set out in Martin’s October 1997 memo. J.A. 281-84, 327.
Love-Lane did not present the board with any evidence that her reas-
signment was in retaliation for her speech on racially charged issues.
J.A. 278-79. Rather, all of the evidence submitted to the board by
both Love-Lane and Martin indicated that Love-Lane believed she
was being harassed and sabotaged by Blanchfield, while Blanchfield
believed she was being disrespected and undermined by Love-Lane.
J.A. 278-81. In short, this was a bitter and acrimonious dispute
between two employees. Martin wanted them to function as a team,
and when they proved unable to do so, he did what sensible employ-
ers often do: he lessened their professional responsibilities. It is
important moreover that Martin in no way singled out Love-Lane for
reassignment. Instead, he sought to restructure the entire administra-
tive team.

                                   II.

   The doctrine of qualified immunity exists precisely so that govern-
ment officials can make reasonable discretionary decisions without
the paralyzing fear of legal liability. See, e.g., Pinder v. Johnson, 54
F.3d 1169, 1173 (4th Cir. 1995) (en banc) ("Qualified immunity thus
allows officials the freedom to exercise fair judgment. . . ."). Quali-
fied immunity therefore protects government officials "as long as
their actions could reasonably have been thought consistent with the
rights they are alleged to have violated." Anderson v. Creighton, 483
U.S. 635, 638 (1987). In addressing this question, we do not impose
on officials "a duty to sort out conflicting decisions or to resolve sub-
tle or open issues. ‘Officials are not liable for bad guesses in gray
areas; they are liable for transgressing bright lines.’" McVey v. Stacy,
40                       LOVE-LANE v. MARTIN
157 F.3d 271, 277 (4th Cir. 1998) (quoting Maciariello v. Sumner,
973 F.2d 295, 298 (4th Cir. 1992)).

   Simply put, Martin’s decision to reassign Love-Lane to a teaching
position transgressed no bright line; it violated no clearly established
constitutional right. Indeed, it is unlikely that Martin’s decision to
reassign Love-Lane violated her right to free speech at all. To deter-
mine whether Love-Lane even has a cause of action under the First
Amendment for retaliatory demotion, we must balance Love-Lane’s
interest in commenting upon matters of public concern against the
school system’s interest in providing effective educational services at
Lewisville Elementary. McVey, 157 F.3d at 277 (quoting Pickering v.
Board of Educ., 391 U.S. 563, 568 (1968)); Thus we must ascertain
(1) whether Love-Lane was speaking as a citizen upon a matter of
public concern or as an employee upon a matter of personal interest;
(2) whether Love-Lane’s interest in speaking on the matter of public
concern outweighed the school system’s interest in providing effec-
tive educational services; and (3) whether Love-Lane’s speech was a
substantial factor in Martin’s decision to reassign her. Id. at 277-78.
I shall address the three prongs of the inquiry in turn.

                                  A.

   The first question is whether Love-Lane was even speaking as a
citizen upon a matter of public concern or rather as an employee upon
a matter of personal interest. Insofar as Love-Lane objected to Lewis-
ville’s use of the time-out room because of its alleged discriminatory
impact on minority students, she may well have been speaking on a
matter of public concern. Yet any administrator or teacher is likely
over time to speak out on some matter of concern to local parents and
residents. This ought not convert a routine personnel decision into a
constitutional infraction. After all, Love-Lane expressed herself on a
whole host of issues, from bus duty to her own performance evalua-
tion, that were purely internal matters of school administration.

   In fact, it was Love-Lane’s expression on these administrative mat-
ters, not her opposition to the time-out room, that drove her difficul-
ties at Lewisville. The majority’s claim that "teachers and
administrators who took offense at Love-Lane’s manner or tone also
took offense at the content of her speech opposing race discrimina-
                         LOVE-LANE v. MARTIN                         41
tion" finds no support in the record. Ante at 17. For instance, in the
four pages of complaints about Love-Lane presented by the fifth-
grade teachers to Blanchfield and then Martin, the teachers do not
even mention Love-Lane’s opposition to the time-out room or any
other disciplinary practice. J.A. 727-28, 730-31. In the extensive doc-
umentation compiled by the four separate investigations of the argu-
ment between Love-Lane and Angie Anderson, there is no hint that
Love-Lane’s opposition to any disciplinary practice, including the
time-out room, was a factor in the confrontation. J.A. 845-47, 877-79,
943-45, 1033-35. In Love-Lane’s many lengthy memos to Blanch-
field, Martin, and Montaquila throughout 1997, she does not include
her opposition to any disciplinary practice as a source of friction
between her and others at Lewisville. J.A. 858-60, 866-67, 871-72,
1011, 1251.

   Indeed, even as late as the board hearing on Love-Lane’s reassign-
ment, Love-Lane and her counsel maintained that the disagreements
between Blanchfield and Love-Lane were "personal in nature" and
that Love-Lane’s career "was being sabotaged by Ms. Blanchfield."
J.A. 278-79. Love-Lane never argued, and thus the board never con-
sidered, that she was being retaliated against for having spoken out
on allegedly discriminatory practices at Lewisville. For Love-Lane to
argue now that her reassignment resulted from her opposition to the
time-out room, she must assign hugely disproportionate weight to the
fraction of her speech that touched on a matter of public interest. Por-
traying Love-Lane’s speech as primarily of public concern is more the
product of counsel’s post-hoc creativity than of any actual events at
Lewisville.

   The majority gets it backward, then, when it says the dissent’s
focus is too limited. See ante at 15. The point is that Love-Lane’s
speech on allegedly discriminatory practices was but a small part of
her tenure at Lewisville. When one examines the "context" of Love-
Lane’s speech "as revealed by the whole record," it could hardly be
clearer that Love-Lane and others were at odds over a slew of matters
having no connection to public concerns. Connick v. Myers, 461 U.S.
138, 147-48 (1983). Relationships foundered and deteriorated over
the day-to-day details of school administration, and they became poi-
soned to the point where someone in charge simply had to make a
change.
42                       LOVE-LANE v. MARTIN
                                   B.

   Even if one were to overlook the fact that the bulk of Love-Lane’s
speech bore no relation to matters of public concern, Love-Lane’s
interest in expressing herself still must be weighed against the interest
of the Board and the Superintendent in "discipline, morale and good
working relationships" at Lewisville Elementary. Cromer v. Brown,
88 F.3d 1315, 1328 (4th Cir. 1996); see also Pickering v. Board of
Educ., 391 U.S. 563, 568 (1968). The district court properly found
that Martin’s interest in maintaining an orderly, effective administra-
tion at Lewisville outweighed Love-Lane’s speech interest.

   Indeed, the district court conducted an extensive review of the
record in this case, and it emphatically concluded that Love-Lane had
proceeded in a confrontational manner disruptive to Lewisville’s
operation. According to the district court, Love-Lane

     antagonized and insulted those who used the Time-Out
     Room and refused to assist the Time-Out Room coordinator
     in its administration. She failed to develop effective working
     relationships with other staff, driving some to appeal to the
     superintendent to replace her. She used profanity in an inap-
     propriate confrontation with a teacher. She resisted feedback
     or constructive criticism. She repeatedly challenged her
     principal’s judgment. She refused to rebuild an effective
     working relationship with Blanchfield. . . .

In the face of all this, it simply blinks reality to claim that Love-
Lane’s difficulties with others at Lewisville "did not affect the ability
of administrators and teachers at Lewisville to deliver their educa-
tional services." Ante at 18. When Blanchfield and Love-Lane were
constantly at each other’s throats; when Love-Lane and Anderson
were shouting at each other in the hallways; or when an entire group
of teachers were complaining that they had been repeatedly under-
mined by Love-Lane, the effective operation of Lewisville Elemen-
tary had given way to internal divisiveness. And that is to say nothing
of the time and energy that Martin, Bell, and Montaquila each had to
devote to the incessant conflict at Lewisville. In fact, in his October
1997 memo to Blanchfield and Love-Lane, Martin wrote that theirs
                        LOVE-LANE v. MARTIN                         43
was the most acrimonious and divisive conflict between two adminis-
trators he had ever seen. J.A. 976.

   In the face of such protracted infighting, Martin concluded that the
effective administration of Lewisville was being hampered. He did
not jump to this conclusion, and he did not assign either Blanchfield
or Love-Lane exclusive blame. He simply believed that the situation
had to be changed. Martin’s professional judgment in this regard is
entitled to respect. "When close working relationships are essential to
fulfilling public responsibilities, a wide degree of deference to the
employer’s judgment is appropriate." Connick v. Myers, 461 U.S.
138, 151-52 (1983) (emphasis added). We need not rely on Martin’s
subjective judgment that Love-Lane’s speech harmed cohesiveness
and efficiency at Lewisville. Rather, there was ample objective evi-
dence that underpinned Martin’s judgment and on which the district
court relied.

   The majority shows no deference at all to Martin’s judgment,
largely because it focuses only on the disruption caused by the sub-
stance of Love-Lane’s speech, and not on the disruption caused by
Love-Lane’s antagonistic manner. Yet in weighing the interests of
Love-Lane and the school system, Love-Lane’s speech "[is] not [to]
be considered in a vacuum; the manner, time, and place of [Love-
Lane’s] expression are relevant, as is the context in which the dispute
arose." Rankin v. McPherson, 483 U.S. 378, 388 (1987) (emphasis
added). We have repeatedly balanced the respective interests not
merely in terms of the "subject" on which the employee speaks, but
also in terms of the "manner, time, and place" in which an employee
elects to express himself. DiMeglio v. Haines, 45 F.3d 790, 805-06
(4th Cir. 1995); see also Edwards v. City of Goldsboro, 178 F.3d 231,
247 (4th Cir. 1999).

   The majority’s narrow focus is thus out of step with decisions of
the Supreme Court, of our own court, and of our sister circuits, which
have consistently found that employers are not required to ignore the
intemperate tone or confrontational manner in which employees may
choose to express themselves. See, e.g., Craven v. University of Colo-
rado Hosp. Auth., 260 F.3d 1218, 1228-29 (10th Cir. 2001) (relying
on abrasive, offensive manner of employee’s speech); Leary v.
Daeschner, 228 F.3d 729, 738 (6th Cir. 2000) (noting disruptive man-
44                       LOVE-LANE v. MARTIN
ner of teachers’ speech, including yelling at colleagues and consis-
tently questioning the principal’s authority); Hansen v. Soldenwagner,
19 F.3d 573, 577 (11th Cir. 1994) ("Here, the outcome of a Pickering
balance is especially uncertain because the manner of Hansen’s
speech was vulgar, insulting, and defiant."); Germann v. City of Kan-
sas City, 776 F.2d 761, 764-65 (8th Cir. 1985) (discussing harsh and
distrustful tone of employee’s letter as important factor in Pickering
balancing); McBee v. Jim Hogg County, Tex., 730 F.2d 1009, 1017
(5th Cir. 1984) (en banc) (considering whether employee’s speech
was "sufficiently hostile, abusive or insubordinate as to disrupt signif-
icantly the continued operation of the [employer’s] office").

   It makes little sense to consider whether the substance of Love-
Lane’s speech harmed morale, close working relationships, or institu-
tional efficiency, and yet not consider whether her tone or manner did
precisely the same thing. "[T]he employing agency’s institutional effi-
ciency may be threatened not only by the content of the employee’s
message but also by the manner, time, and place in which it is deliv-
ered." Givhan v. Western Line Consolidated School Dist., 439 U.S.
410, 415 n.4 (1979). How one says something, in addition to simply
what one says, can undermine the morale and close working relation-
ships essential to a productive workplace.

   Of the dozens of witnesses whose statements appear in the record,
not a single member of Lewisville’s administration or the school sys-
tem’s central office says that Love-Lane acted professionally. As a
result, the majority relies primarily on Love-Lane’s own assertions
that she never acted unprofessionally, but Love-Lane’s assertions are
entirely unsupported by the record. Four investigations of the Ander-
son incident concluded that Love-Lane had acted unprofessionally;
her principal and the faculty had been alienated by a series of inci-
dents having nothing to do with race; and of course every administra-
tor who intervened at Lewisville, regardless of their gender or race,
found Love-Lane’s tone and demeanor inappropriately hostile. The
majority does not dispute any of this evidence; it simply ignores it.

   The majority instead repeatedly points out that this case arises on
a motion for summary judgment. See ante at 12, 15, 17, 19 -20, 22.
And on that, we certainly agree. In ignoring the wealth of undisputed
facts, however, the majority accords little respect to the record or to
                         LOVE-LANE v. MARTIN                         45
the views of school administrators. See, e.g., Connick, 461 U.S. at
151-52 (according "a wide degree of deference" to school officials’
views). Only by failing to consider the way in which Love-Lane
spoke can the majority avoid what was obvious to the school system’s
administrators and to the district court: that the manner in which
Love-Lane expressed herself served to "disrupt [Lewisville], under-
mine [Blanchfield’s] authority, and destroy close working relation-
ships." Connick, 461 U.S. at 154.

                                  C.

   Thirdly and finally, the majority cannot demonstrate that Love-
Lane’s speech was a substantial factor in her reassignment. None of
the evidence marshalled by the majority establishes that Love-Lane
was targeted as a result of her stance on allegedly discriminatory
practices. See ante at 20-21. Blanchfield did lower Love-Lane’s eval-
uations over time, particularly in the area of communication skills, but
that was because Love-Lane had increasingly clashed with members
of the faculty. And Blanchfield did consider Love-Lane’s "continued
vocal opposition to [Lewisville’s] implementation of the Time-Out
Room as blatant disrespect for [Blanchfield] . . . and [Lewisville’s]
School Improvement Team." Yet Love-Lane was protesting a pro-
gram that Blanchfield individually and the faculty collectively had
approved. It had been operating for two years as a result of the com-
bined efforts of teachers, parents, and administrators. By this point,
Blanchfield might reasonably expect that a member of her own
administrative team stop openly attacking a program that she, the fac-
ulty, and the local community had supported. Blanchfield was upset
with Love-Lane not for the substance of her views, which might well
have been communicated in any number of constructive ways. Rather,
Blanchfield was upset that Love-Lane seemed intent on continually
and confrontationally undermining Blanchfield’s authority with her
own staff and the local community.

   Regardless, focusing on the disputes between Blanchfield and
Love-Lane misses the real point. None of this evidence demonstrates
that Martin retaliated against Love-Lane for her speech. While Martin
did consider Blanchfield’s evaluations of Love-Lane, he also consid-
ered all of the incidents on which those evaluations were predicated:
the investigations into the altercation with Angie Anderson, the
46                       LOVE-LANE v. MARTIN
reports of Montaquila and Bell, the grievance filed by the fifth-grade
teachers, and his own first-hand observations of Love-Lane’s attitude
and demeanor. None of these incidents related to Love-Lane’s protest
against allegedly discriminatory practices. They related instead to
Love-Lane’s and Blanchfield’s unfortunate personality conflict — a
conflict which, to repeat, was resolved evenhandedly by removing
from Lewisville both of the offending parties.

                                  III.

   Whether Love-Lane has any viable claim under Pickering for retal-
iatory demotion is thus far from certain. The bulk of Love-Lane’s
speech did not involve matters of public concern; the school system’s
interest in the efficient administration of Lewisville was substantial
and entitled to deference; and Martin possessed ample grounds for
reassigning Love-Lane that had absolutely nothing to do with her
speech on racial issues. Yet even assuming that Love-Lane has estab-
lished a free speech claim, her claim is hardly so clearly established
that Martin should have known he was acting unlawfully when he
reassigned her.

   My friends in the majority, however, would strip Martin even of
qualified immunity. This is incorrect. It was quite reasonable for Mar-
tin to conclude that Love-Lane’s "interest in First Amendment expres-
sion" did not outweigh the school system’s "interest in efficient
operation of the workplace." Goldstein v. Chestnut Ridge Volunteer
Fire Co., 218 F.3d 337, 352 (4th Cir. 2000) (quoting Hanton v. Gil-
bert, 36 F.3d 4, 6-7 (4th Cir. 1994)). "Just as an employee has a right
to speak — even at work — public employers have the right to run
efficient, functional operations." Id. at 351. This is especially true
since "only infrequently will it be clearly established that a public
employee’s speech on a matter of public concern is constitutionally
protected, because the relevant inquiry requires a particularized bal-
ancing that is subtle, difficult to apply, and not yet well-defined."
DiMeglio v. Haines, 45 F.3d 790, 806 (4th Cir. 1995) (internal quota-
tions omitted).

   The district court properly found that the difficult balance sought
here — measuring Love-Lane’s free speech interest against the school
district’s interest in the efficient operation of its schools — was any-
                         LOVE-LANE v. MARTIN                          47
thing but clearly established. While "‘there need not be a prior case
directly on all fours with the facts presented to the official,’" it must
be clear that "in light of pre-existing law, the unlawfulness of the
challenged action was apparent to the official." Cromer v. Brown, 88
F.3d 1315, 1325 (4th Cir. 1996) (quoting Pinder v. Johnson, 54 F.3d
1169, 1173 (4th Cir. 1995)).

   Yet pre-existing law supported the legality of Martin’s decision.
The disruptiveness of Love-Lane’s conduct gave Martin every reason
to believe that the Pickering balance swung in the school system’s
favor. Indeed, what the majority deems clearly established is actually
a sharp departure from our precedents. For instance, in Cromer we
denied qualified immunity to a sheriff who had allegedly retaliated
against a deputy for protesting racial discrimination within the sher-
iff’s department. Cromer, 88 F.3d at 1331. The deputy was one of
over thirty minority law enforcement officers who had slipped a pri-
vate letter alleging racial discrimination under the sheriff’s door. Id.
at 1320 & n.2. In performing the Pickering balancing test, we specifi-
cally relied upon the fact that the officers’ concerns "were presented
in a non-confrontational way that did not appreciably affect the sher-
iff’s efficiency interests." Id. at 1330 n.11. Here, in contrast, Love-
Lane’s concerns were presented in a confrontational way that dis-
rupted Lewisville and soured working relationships with Blanchfield,
Martin, Montaquila, Bell and much of Lewisville’s faculty.

   In short, at the time Martin decided to reassign Love-Lane in 1998,
prior cases would not have given him any reason to believe that he
was acting unlawfully — much less that his unlawfulness was clearly
established. The Supreme Court’s prior case law, not to mention our
own, did not require Martin to ignore reports of obscenity-laden
shouting matches in Lewisville’s hallways; widespread complaints
from his teachers, and indeed his own subordinates, about Love-
Lane’s unprofessional manner; and evidence of a bitter feud between
members of Lewisville’s administrative team. Had Martin done noth-
ing, and allowed the situation at Lewisville to deteriorate further, he
would have been an ineffectual school superintendent.

   One cannot help but wonder what the majority would now require
of superintendents like Martin. All told, Martin waited for two years,
conducted innumerable conferences and investigations, and person-
48                      LOVE-LANE v. MARTIN
ally involved himself in attempts at improvement, while the situation
at Lewisville steadily declined despite his efforts. What exactly are
school administrators in Martin’s shoes henceforth supposed to do?
The majority notes vaguely that they should "hear out" someone’s
"concerns," ante at 26-27, but that is exactly what Martin did — not
just once, but over and over and over again. Administrators like Mar-
tin may be forgiven, then, for doubting that they "will not be hindered
by today’s decision." Ante at 27. Because the Pickering balance is
itself uncertain, the denial of qualified immunity to the defendant
leaves school administrators in a sea of indeterminacy. The majority
has reached the point where litigation outcomes are so uncertain, that
the prospect of liability deprives those in positions of responsibility
of the chance to take steps that may demonstrate educational leader-
ship and earn a community’s respect.

                                 IV.

   The majority’s decision thus deals public education a double blow.
It not only strikes the Pickering balance against school principals and
superintendents, but denies them qualified immunity as well. It ought
not be necessary to catalog the harms done to public education by the
majority’s one-two punch, except that the majority disavows that its
decision will do any such harm. See ante at 26-27. In fact, stripping
Martin of qualified immunity for his decision to reassign a pair of
squabbling administrators begins by harming our circuit’s superinten-
dents, whose reasonable personnel decisions will now increasingly be
the subject of federal lawsuits. But it ends by harming our circuit’s
children and teachers, who depend on strong administrators for colle-
gial and orderly schools that produce lessons rather than lawsuits.

   As I have explained, I believe that this case involves little more
than a poisonous personality conflict. The majority believes some-
thing else. According to the majority, this case is not about Love-
Lane’s inability to get along with others; it is instead about Love-
Lane’s outspoken opposition to a disciplinary program that had been
approved by Lewisville’s parents, teachers, and administration. See
ante at 12. If we take the majority on its own terms, we ought indeed
to be troubled. There is no question that Love-Lane had the opportu-
nity to voice her objections, which simply did not persuade others at
Lewisville. And there is no question that Love-Lane could have made
                         LOVE-LANE v. MARTIN                         49
valuable contributions to life and disciplinary practice at Lewisville
in any number of constructive ways. But communities like Lewisville
should be able to implement their disciplinary decisions, without the
unremitting opposition of the very administrators charged with carry-
ing out those decisions. Instead, localities will now find their efforts
at disciplinary improvement the subject of litigation.

   As any school teacher knows, this is regrettable. Keeping order in
our nation’s schools is among our most pressing educational con-
cerns. See, e.g., New Jersey v. T.L.O., 469 U.S. 325, 339 (1985)
("Maintaining order in the classroom has never been easy, but in
recent years, school disorder has often taken particularly ugly forms:
drug use and violent crime in the schools have become major social
problems."); People v. Pruitt, 662 N.E.2d 540, 545 (Ill. App. Ct.
1996) ("We long for the time when children did not have to pass
through metal detectors on their way to class, when hall monitors
were other children, not armed guards, when students dressed for
school without worrying about gang colors."). Sadly, almost half of
America’s teachers report that they spend more time trying to keep
order in their classrooms than actually teaching students. See Jean
Johnson & Ann Duffett, Public Agenda, Where We Are Now: 12
Things You Need to Know About Public Opinion and Public Schools
16 (2003).

   Of course, a breakdown in order and discipline leaves teachers
unable to educate and students unable to learn. See, e.g., T.L.O., 469
U.S. at 350 (Powell, J., concurring) ("Without first establishing disci-
pline and maintaining order, teachers cannot begin to educate their
students."). And yet the consequences stretch far beyond missed
opportunities for learning, because the more severe a school’s disci-
plinary problems are, the more likely it is that the school’s students
will be victims of violent or even extremely violent encounters. See
Amanda K. Miller & Kathryn Chandler, U.S. Department of Educa-
tion, Violence in U.S. Public Schools: 2000 School Survey on Crime
and Safety 20 (2003). It is not difficult to understand, then, why an
overwhelming number of Americans believe that the lack of student
discipline is a serious problem in their local schools. See Johnson &
Duffett, Where We Are Now at 26.

  The majority is unwilling to trust the efforts of public school sys-
tems to bring about disciplinary improvement. It places its bet not on
50                       LOVE-LANE v. MARTIN
the ability of communities to devise their own solutions to disciplin-
ary problems, but on litigation that serves to undercut those very same
solutions. The majority’s unwillingness to allow communities to rec-
ognize problems and address them through the medium of democracy
does serious harm to public education. It siphons off educational
efforts into depositions and scarce educational dollars into attorneys’
fees. It places accountability in the courts rather than in school boards
and the administrators answerable to them. "Returning schools to the
control of local authorities at the earliest practicable date is essential
to restore their true accountability in our governmental system." Free-
man v. Pitts, 503 U.S. 467, 490 (1992). To be sure, democratic pro-
cesses are robust and sometimes produce decisions that do not please
everyone. Yet to displace democracy too readily with judicial supervi-
sion is to discourage joint and voluntary efforts at improvement and
ultimately to miss out on the more generous possibilities of America.

   The majority disclaims the novelty of its approach, as if its opinion
were nothing more than a routine application of Pickering and its
progeny. See ante at 33, 27. With all respect, this is simply not the
case. We have never accorded so little deference to the views of pub-
lic school administrators or such short shrift to well-established prin-
ciples of qualified immunity. Under the majority’s regime, courts, not
schools themselves, will have the final word on questions of school
discipline. And with lawsuits waiting in the wings, principals and
superintendents will be reluctant to do their part in resolving disci-
plinary problems or in reconstituting dysfunctional administrative
teams.

   But nowhere will the effects of this litigation be felt more severely
than on the ability of educators to set expectations for their students.
Only by establishing such expectations can schools bring out the best
in children and give them every chance at success. But setting expec-
tations requires order in public school systems and strong working
relationships between public school officials. It requires that school
authorities be able to set reasonable goals for their local administra-
tors, who in turn set standards for the students they are charged with
educating. In short, expectations for an orderly environment go hand-
in-hand with expectations for a creative and productive learning expe-
rience. To have litigation at every turn is the surest way to undercut
                         LOVE-LANE v. MARTIN                           51
the standards that challenge students and the expectations that form
the essence of education itself.

                                   V.

   In the final analysis, even if we disagree with Martin’s personnel
actions, his educational philosophy, his view of school discipline, or
his feelings about the need for cooperative relations at the head of a
school within his district, that is a far cry from saying that he violated
clearly established federal law. In holding that he did, my fine col-
leagues have made a serious mistake.

   Martin, like most teachers, principals, and superintendents, pre-
sumably entered the public school system to educate children, not to
engage in the debilitating litigation that this lawsuit has come to rep-
resent. If decisions like Martin’s are going to sow the seeds of federal
actions, school administrators will either be cowed into inaction or
they will seek the greener pastures of private schools, where educa-
tion, not litigation, remains the top priority. I am well aware that
many children "do[ ] not have the option of going to a private school
or somewhere else," ante at 27, but the teachers and principals who
educate them do — and the majority is chasing them from public
schools.

   That is a shame, because public education represents something
quite special in this country — the opportunity for Americans of all
races and ethnicities and backgrounds to prepare together for the chal-
lenges and responsibilities of citizenship. Public school systems
deserve the best this nation has to offer. But the best educators have
other opportunities, both within education and without, and the inabil-
ity to pursue learning without lawsuits is driving them away from
where America needs them most. To eviscerate the doctrine of quali-
fied immunity, as the majority has done here, is to subject public
schools uniquely to the omnipresent spectre of litigation, to the detri-
ment of the children and communities they were intended to serve. I
commend and would affirm the judgment of the district court.